

Exhibit 10.3
EXECUTION VERSION


SIXTH AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT
OF
APOLLO PRINCIPAL HOLDINGS II, L.P.
Dated June 21, 2018


THE PARTNERSHIP UNITS OF APOLLO PRINCIPAL HOLDINGS II, L.P. HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH UNITS MUST BE ACQUIRED
FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, CHARGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE OR
PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND
CONDITIONS OF THIS EXEMPTED LIMITED PARTNERSHIP AGREEMENT. THE UNITS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS EXEMPTED
LIMITED PARTNERSHIP AGREEMENT. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF
SUCH UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION
FOR AN INDEFINITE PERIOD OF TIME.





























































--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page


Article I DEFINITIONS    2
Section 1.01. Definitions    2
Article II FORMATION, TERM, PURPOSE AND POWERS    12
Section 2.01. Formation    12
Section 2.02. Name    13
Section 2.03. Term    13
Section 2.04. Offices    13
Section 2.05. Agent for Service of Process    13
Section 2.06. Business Purpose    13
Section 2.07. Powers of the Partnership    13
Section 2.08. Partners; Admission of New Partners    13
Section 2.09. Withdrawal    14
Article III MANAGEMENT    14
Section 3.01. General Partner    14
Section 3.02. Compensation    15
Section 3.03. Expenses    15
Section 3.04. Authority of Partners    15
Section 3.05. Action by Written Consent or Ratification    15
Article IV DISTRIBUTIONS    16
Section 4.01. Distributions    16
Section 4.02. Liquidation Distribution    17
Section 4.03. Limitations on Distribution    17
Section 4.04. Distributions on Series A Preferred Mirror Units    17
Section 4.05. Distributions on Series B Preferred Mirror Units    17
Article V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX
ALLOCATIONS; TAX MATTERS    17
Section 5.01. Initial Capital Contributions    17
Section 5.02. No Additional Capital Contributions    18
Section 5.03. Capital Accounts    18
Section 5.04. Allocations of Profits and Losses    18
Section 5.05. Special Allocations    19
Section 5.06. Tax Allocations    20
Section 5.07. Tax Advances    20
Section 5.08. Tax Matters    21
Section 5.09. Other Allocation Provisions    21
Article VI BOOKS AND RECORDS; REPORTS    22
Section 6.01. Books and Records    22
Article VII PARTNERSHIP UNITS    22





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Section 7.01. Units    22
Section 7.02. Register    23
Section 7.03. Registered Partners    23
Article VIII FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS    24
Section 8.01. Limited Partner Transfers    24
Section 8.02. Encumbrances    24
Section 8.03. Further Restrictions    24
Section 8.04. Rights of Assignees    25
Section 8.05. Admissions, Withdrawals and Removals    25
Section 8.06. Admission of Assignees as Substitute Limited Partners    26
Section 8.07. Withdrawal and Removal of Limited Partners    26
Article IX DISSOLUTION, LIQUIDATION AND TERMINATION    26
Section 9.01. No Dissolution    26
Section 9.02. Events Causing Dissolution    27
Section 9.03. Distribution upon Dissolution    27
Section 9.04. Time for Liquidation    28
Section 9.05. Termination    28
Section 9.06. Claims of the Partners    28
Section 9.07. Survival of Certain Provisions    28
Article X LIABILITY AND INDEMNIFICATION    29
Section 10.01. Liability of Partners    29
Section 10.02. Indemnification    30
Article XI TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF
SERIES A PREFERRED MIRROR UNITS    31
Section 11.01. Designation    31
Section 11.02. Distributions    32
Section 11.03. Rank    33
Section 11.04. Redemption    33
Section 11.05. Series A Distribution Rate    34
Section 11.06. Allocations    34
Section 11.07. Voting    35
Section 11.08. Liquidation Rights    35
Section 11.09. No Duties to Series A Holders    36
Section 11.10. Coordination Among Apollo Operating Group    36
Section 11.11. Amendments and Waivers    37
Section 11.12. Expenses    37
Article XII TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF
SERIES B PREFERRED MIRROR UNITS    37
Section 12.01. Designation    37
Section 12.02. Distributions    37
Section 12.03. Rank    39
Section 12.04. Redemption    39





--------------------------------------------------------------------------------




Section 12.05. Series B Distribution Rate    40







--------------------------------------------------------------------------------





Section 12.06. Allocations    40
Section 12.07. Voting    41
Section 12.08. Liquidation Rights    41
Section 12.09. No Duties to Series B Holders    42
Section 12.10. Coordination Among Apollo Operating Group    42
Section 12.11. Amendments and Waivers    43
Section 12.12. Expenses    43
Article XIII MISCELLANEOUS    43
Section 13.01. Severability    43
Section 13.02. Notices    43
Section 13.03. Cumulative Remedies    44
Section 13.04. Binding Effect    44
Section 13.05. Interpretation    44
Section 13.06. Counterparts    44
Section 13.07. Further Assurances    45
Section 13.08. Entire Agreement    45
Section 13.09. Governing Law    45
Section 13.10. Expenses    45
Section 13.11. Amendments and Waivers    46
Section 13.12. No Third Party Beneficiaries    47
Section 13.13. Headings    47
Section 13.14. Construction    47
Section 13.15. Power of Attorney    47
Section 13.16. Letter Agreements; Schedules    48
Section 13.17. Partnership Status    48











































--------------------------------------------------------------------------------






iii







--------------------------------------------------------------------------------





SIXTH AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT OF
APOLLO PRINCIPAL HOLDINGS II, L.P.


This SIXTH AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP
AGREEMENT of Apollo Principal Holdings II, L.P. (the “Partnership”) is made as
on June 21, 2018, by and among Apollo Principal Holdings II GP, LLC, a limited
liability company formed under the laws of the State of Delaware and registered
as a foreign company in the Cayman Islands, as general partner, and the Limited
Partners (as defined herein) of the Partnership.


WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Delaware Act on the execution of the Limited Partnership Agreement of the
Partnership on March 21, 2007 (the “Original Agreement”) by the General Partner
and the initial limited partners set forth therein (the “Initial Limited
Partners”) and the filing of a Certificate of Limited Partnership (the “Delaware
Certificate”) with the Office of the Secretary of State of the State of Delaware
on March 21, 2007;


WHEREAS, on July 13, 2007, the Original Agreement was amended and restated (the
“First Amended Agreement”) to permit the admission of additional limited
partners (the “Original Limited Partners”) to the Partnership and the withdrawal
of the Initial Limited Partners;


WHEREAS, on July 13, 2007, pursuant to the transactions effected by a
Contribution, Purchase and Sale Agreement and the Roll-up Agreements, the
Original Limited Partners transferred their limited partner interests to the
current Limited Partners and the current Limited Partners were admitted to the
Partnership (the “Restructuring”);


WHEREAS, as of October 13, 2008, the First Amended Agreement was amended and
restated (the “Second Amended Agreement”) to reflect the withdrawal of the
Original Limited Partners and the admission of the current Limited Partners
pursuant to the Restructuring;


WHEREAS, as of April 14, 2010, the Second Amended Agreement was further amended
and restated (the “Third Amended Agreement”);


WHEREAS, as of March 7, 2017, the Third Amended Agreement was further amended
and restated (the “Fourth Amended Agreement”) for the purpose of designating the
Series A Preferred Mirror Units;


WHEREAS, as of March 19, 2018, the Fourth Amended Agreement was further amended
and restated (the “Fifth Amended Agreement”);


WHEREAS, on the date hereof, the Partnership deregistered as a limited
partnership under the laws of the State of Delaware and registered as an
exempted limited partnership under the Exempted Limited Partnership Law (2018
Revision) of the Cayman Islands (the “Partnership Law”) pursuant to the Cayman
Certificate in accordance with the Partnership Law (the “Migration”); and


WHEREAS, in connection with the Migration, the General Partner desires to
further amend the Fifth Amended Agreement as set forth herein (as so further
amended and restated, this “Agreement”).







--------------------------------------------------------------------------------




Doc#: US1:12053222v3







--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:


Article I


DEFINITIONS


Section 1.01. Definitions


. Capitalized terms used herein without definition have the following meanings
(such meanings being equally applicable to both the singular and plural form of
the terms defined):


“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).


“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and
(ii)by adding to such balance such Partner’s share of Partnership Minimum Gain
and Partner Nonrecourse Debt Minimum Gain, determined pursuant to Treasury
Regulations Sections 1.704- 2(g) and 1.704-2(i)(5), and any amounts such Partner
is obligated to restore pursuant to any provision of this Agreement or by
applicable Law. The foregoing definition of Adjusted Capital Account Balance is
intended to comply with the provisions of Treasury Regulations Section 1.704-
1(b)(2)(ii)(d) and shall be interpreted consistently therewith.


“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.


“Agreement” has the meaning set forth in the recitals.


“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).


“AOG Series A Mirror Interests” means, collectively, the series of preferred
interests of each member of the Apollo Operating Group (other than the
Partnership) with economic terms that are materially the same as those of the
Series A Preferred Mirror Units.


“AOG Series B Mirror Interests” means, collectively, the series of preferred
interests of each member of the Apollo Operating Group (other than the
Partnership) with economic terms that are materially the same as those of the
Series B Preferred Mirror Units.


“AP Professional” means AP Professional Holdings, L.P., a Cayman Islands
exempted limited partnership.


“APO Corp.” means APO Corp., a Delaware corporation.


“Apollo Operating Group” means each of the Partnership, Apollo Principal
Holdings I, L.P., a Cayman Islands limited partnership, Apollo Principal
Holdings III, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings IV, L.P., a Cayman Islands exempted





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands limited
partnership, Apollo Principal Holdings VI, L.P., a Cayman Islands limited
partnership, Apollo Principal Holdings VII, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings VIII, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings IX, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings X, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings XI, LLC,
an Anguilla limited liability company, Apollo Principal Holdings XII, L.P., a
Cayman Islands exempted limited partnership, Apollo Management Holdings, L.P., a
Delaware limited partnership, AMH Holdings (Cayman), L.P., a Cayman Islands
exempted limited partnership, and any successors thereto or other entities
formed to serve as holding vehicles for the Issuer’s carry vehicles, management
companies or other entities formed to engage in the asset management business
(including alternative asset management), as set forth on Annex A, as amended
from time to time.


“Assignee” has the meaning set forth in Section 8.04.


“Assumed Tax Rate” means the highest effective marginal combined United States
federal, state and local income tax rate for a Fiscal Year prescribed for an
individual or corporate resident in New York, New York (taking into account (a)
the nondeductibility of expenses subject to the limitation described in Section
67(a) of the Code and (b) the character (e.g., long-term or short- term capital
gain or ordinary or exempt income) of the applicable income, but not taking into
account the deductibility of state and local income taxes for United States
federal income tax purposes). For the avoidance of doubt, the Assumed Tax Rate
will be the same for all Partners.


“Authorized Person” has the meaning set forth in Section 3.01(b).


“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.


“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03.


“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.


“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
initial carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as
otherwise provided herein, as of (a) the date of the acquisition of any
additional Partnership interest by any new or existing Partner in exchange for
more than a de minimis Capital Contribution; (b) the date of the distribution of
more than a de minimis amount of Partnership assets to a Partner; (c) the date a
Partnership interest is relinquished to the Partnership; (d) any other date
specified in the Treasury Regulations or (e) any other date specified by the
General Partner; provided, however, that





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





adjustments pursuant to clauses (a), (b) (c) and (d) above shall be made only if
such adjustments are deemed necessary or appropriate by the General Partner to
reflect the relative economic interests of the Partners. The Carrying Value of
any Partnership asset distributed to any Partner shall be adjusted immediately
before such distribution to equal its fair market value. In the case of any
asset that has a Carrying Value that differs from its adjusted tax basis,
Carrying Value shall be adjusted by the amount of depreciation calculated for
purposes of the definition of “Profits (Losses)” rather than the amount of
depreciation determined for United States federal income tax purposes, and
depreciation shall be calculated by reference to Carrying Value rather than tax
basis once Carrying Value differs from tax basis.


"Cayman Certificate" means the statement filed with the Registrar of Exempted
Limited Partnerships of the Cayman Islands pursuant to section 9 of the
Partnership Law and any subsequent statement of changes in the registered
particulars of the Partnership filed pursuant to section 10 of the Partnership
Law.
“Change of Control Event” has the meaning set forth in the Issuer LLC Agreement.
“Class” means the classes of Units into which the interests in the Partnership
may be
classified or divided from time to time pursuant to the provisions of this
Agreement.


“Class A Shares” means the Class A Common Shares of the Issuer representing
Class A limited liability company interests of the Issuer.


“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.


“Code” means the United States Internal Revenue Code of 1986, as amended from
time to


time.


“Common Units” means the Class A Units.


“Contingencies” has the meaning set forth in Section 9.03(a).


“Contribution, Purchase and Sale Agreement” means the Contribution, Purchase and
Sale



Agreement, dated as of July 13, 2007, by and among the Partnership, Apollo
Principal Holdings I, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, and Apollo Management Holdings, L.P., a Delaware limited
partnership, and certain other signatories party thereto.


“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor,





--------------------------------------------------------------------------------




by contract or otherwise, including, without limitation, the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.







--------------------------------------------------------------------------------





“Covered Person” and “Covered Persons” have the meanings set forth in Section
10.02(a). “Credit Amount” has the meaning set forth in Section 4.01(b)(ii).
“Creditable Foreign Tax” means a non-United States tax paid or accrued for
United States federal income tax purposes by the Partnership, in either case to
the extent that such tax is eligible for credit under Section 901(a) of the
Code. A non-United States tax is a Creditable Foreign Tax for these purposes
without regard to whether a partner receiving an allocation of such non-United
States tax elects to claim a credit for such amount. This definition is intended
to be consistent with the definition of “Creditable Foreign Tax” in Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.


“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. C. Section 17-101, et seq., as it may be amended from time to time.


“Delaware Certificate” has the meaning set forth in the recitals.


“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership for any of the reasons set out under the Partnership Law.


“Dissolution Event” has the meaning set forth in Section 9.02.


“Distributable Cash” means cash received by the Partnership from dividends and
distributions or other income, other than cash reserves to account for
reasonably anticipated expenses and other liabilities, including, without
limitation, tax liabilities, as the General Partner may determine to be
appropriate.


“Distribution Payment Date” means March 15, June 15, September 15 and December
15 of each year, commencing (a) with respect to the Series A Preferred Mirror
Units, on June 15, 2017 and (b) with respect to the Series B Preferred Mirror
Units, on June 15, 2018.


“Distribution Period” means the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that (a) the
initial Distribution Period with respect to the Series A Preferred Mirror Units
commenced on and included March 7, 2017 and (b) the initial Distribution Period
with respect to the Series B Preferred Mirror Units commences on and includes
March 19, 2018.


“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.


“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.







--------------------------------------------------------------------------------





“Exchange Agreement” means the Fifth Amended and Restated Exchange Agreement
dated as of April 28, 2017 among the Issuer, the Apollo Operating Group, and the
limited partners of the Apollo Operating Group entities from time to time, as
amended from time to time.


“Exchange Transaction” means an exchange of Class A Units for Class A Shares
pursuant to, and in accordance with, the Exchange Agreement or, if the Issuer
and the exchanging Limited Partner shall mutually agree, a Transfer of Class A
Units to the Issuer, the Partnership or any of their Subsidiaries for other
consideration.


“Fifth Amended Agreement” has the meaning set forth in the recitals. “Final
Adjudication” has the meaning set forth in Section 10.02(a). “Final Tax Amount”
has the meaning set forth in Section 4.01(b)(ii). “First Amended Agreement” has
the meaning set forth in the recitals.
“Fiscal Year” means (i) the period commencing upon the formation of the
Partnership and ending on December 31, 2007 or (ii) any subsequent twelve-month
period commencing on January 1 and ending on December 31.


“Fourth Amended Agreement” has the meaning set forth in the recitals.


“Fund” means any pooled investment vehicle or similar entity sponsored or
managed, directly or indirectly, by the Issuer or any of its Subsidiaries.


“General Partner” means Apollo Principal Holdings II GP, LLC, a limited
liability company formed under the laws of the State of Delaware and registered
as a foreign company in the Cayman Islands or any successor general partner
admitted to the Partnership in accordance with the terms of this Agreement, each
in its capacity as general partner of the Partnership.


“Gross Ordinary Income” means the Partnership’s gross income excluding any gross
income attributable to the sale or exchange of “capital assets” as defined in
Section 1221 of the Code. Allocations to Series A Holders of Gross Ordinary
Income shall consist of a proportionate share of each Partnership item of Gross
Ordinary Income for such Fiscal Year in accordance with each such holder’s
Percentage Interest with respect to such holder’s Series A Preferred Mirror
Units. Allocations to Series B Holders of Gross Ordinary Income shall consist of
a proportionate share of each Partnership item of Gross Ordinary Income for such
Fiscal Year in accordance with each such holder’s Percentage Interest with
respect to such holder’s Series B Preferred Mirror Units.


“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.


“Initial Limited Partners” has the meaning set forth in the recitals.


“Issuer” means Apollo Global Management, LLC, a limited liability company formed
under the laws of the State of Delaware, or any successor thereto.







--------------------------------------------------------------------------------





“Issuer LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the Issuer dated as of March 19, 2018.


“Junior Units” means Common Units and any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series A Preferred Mirror Units and the Series B Preferred Mirror
Units.


“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.


“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership, each in their
capacity as a limited partner of the Partnership.


“Liquidation Agent” has the meaning set forth in Section 9.03.


“Liquidation Preference” means, in respect of any Preferred Units, the
“Liquidation Preference” per Preferred Unit specified for such Preferred Units.


“LP Register” has the meaning set forth in Section 7.02. “Migration” has the
meaning set forth in the recitals.
“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).


“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a Fiscal Year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that Fiscal Year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).


“Notice of Dissolution” has the meaning set forth in Section 9.05. “Original
Agreement” has the meaning set forth in the recitals. “Original Limited
Partners” has the meaning set forth in the recitals.
“Parity Units” means any Partnership securities, including Preferred Units, that
the Partnership has authorized or issued or may authorize or issue, the terms of
which provide that such securities shall rank equally with the Series A
Preferred Mirror Units and the Series B Preferred Mirror Units with respect to
payment of distributions and distribution of assets upon a Dissolution Event.
For purposes of this definition, the Series A Preferred Mirror Units shall be
treated as Parity Units with respect to the Series B Preferred Mirror Units and
the Series B Preferred Mirror Units shall be treated as Parity Units with
respect to the Series A Preferred Mirror Units.







--------------------------------------------------------------------------------





“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).


“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).


“Partners” means, at any time, each person listed as a partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.


“Partnership” has the meaning set forth in the recitals. “Partnership Law” has
the meaning set forth in the recitals.
“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).


“Partnership Representative” means the “partnership representative” as defined
in Section 6223 of the Code after amendment by P.L. 114-74.


“Percentage Interest” means, with respect to any Partner and subject to Section
11.01 and Section 12.01, the quotient obtained by dividing the number of Units
then owned by such Partner by the number of Units then owned by all Partners.


“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organization for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.


“Permitted Reorganization” means the (i) voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s Subsidiaries or upon any
reorganization of the Partnership, to the maximum extent permitted by applicable
law, into another limited partnership pursuant to provisions of this Agreement
that allow the Partnership to convert, merge or convey its assets to another
entity with or without General Partner approval, (ii) for purposes of Section
11.08, reorganization or other transaction in which a successor to the
Partnership issues equity securities to the Series A Holders that have rights,
powers and preferences that are substantially similar to the rights, powers and
preferences of the Series A Preferred Mirror Units pursuant to provisions of
this Agreement that allow the Partnership to do so without General Partner
approval or (iii) for purposes of Section 12.08, reorganization or other
transaction in which a successor to the Partnership issues equity securities to
the Series B Holders that have rights, powers and preferences that are
substantially similar to the rights, powers and preferences of the Series B
Preferred Mirror Units pursuant to provisions of this Agreement that allow the
Partnership to do so without General Partner approval.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
shares of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets or the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership.


“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.


“Portfolio Company” means any Person in which any Fund owns or has made,
directly or indirectly, an investment.


“Preferred Units” means (i) the Series A Preferred Mirror Units, (ii) the Series
B Preferred Mirror Units and (iii) any other Class of Units that entitles the
Record Holders thereof to a preference or priority over the Record Holders of
any other Class of Units in the right to share profits or losses or items
thereof, the right to share in Partnership distributions or rights upon
dissolution or liquidation of the Partnership.


“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for United States
federal income tax purposes with the following adjustments: (a) all items of
income, gain, loss or deduction allocated pursuant to Section 5.05 shall not be
taken into account in computing such taxable income or loss; (b) any income of
the Partnership that is exempt from United States federal income taxation and
not otherwise taken into account in computing Profits and Losses shall be added
to such taxable income or loss; (c) if the Carrying Value of any asset differs
from its adjusted tax basis for United States federal income tax purposes, any
gain or loss resulting from a disposition of such asset shall be calculated with
reference to such Carrying Value; (d) upon an adjustment to the Carrying Value
(other than an adjustment in respect of depreciation) of any asset, pursuant to
the definition of Carrying Value, the amount of the adjustment shall be included
as gain or loss in computing such taxable income or loss; (e) if the Carrying
Value of any asset differs from its adjusted tax basis for United States federal
income tax purposes, the amount of depreciation, amortization or cost recovery
deductions with respect to such asset for purposes of determining Profits and
Losses, if any, shall be an amount which bears the same ratio to such Carrying
Value as the United States federal income tax depreciation, amortization or
other cost recovery deductions bears to such adjusted tax basis; provided that
if the United States federal income tax depreciation, amortization or other cost
recovery deduction is zero, the General Partner may use any reasonable method
for purposes of determining depreciation, amortization or other cost recovery
deductions in calculating Profits and Losses; and (f) except for items in (a)
above, any expenditures of the Partnership not deductible in computing taxable
income or loss, not properly capitalizable and not otherwise taken into account
in computing Profits and Losses pursuant to this definition shall be treated as
deductible items.


“Rating Agency Redemption Event” has the meaning set forth in the Issuer LLC
Agreement.







--------------------------------------------------------------------------------





“Record Date” means a date established by the General Partner in its sole
discretion for determining the identity of Record Holders entitled to receive a
distribution.


“Record Holder” or “holder” means, with respect to any Units, the Person in
whose name such Units are registered on the books of the Partnership as of the
opening of business on a particular Business Day.


“Restructuring” has the meaning set forth in the recitals.


“Roll-up Agreements” mean collectively, each Roll-up Agreement, by and among BRH
Holdings, L.P., a Cayman Islands exempted limited partnership, AP Professional,
the Issuer, APO LLC, a Delaware limited liability company, APO Corp., and an
employee of the Issuer or one of its Subsidiaries, dated as of July 13, 2007,
each as amended, restated, supplemented or otherwise modified from time to time.


“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.


“Second Amended Agreement” has the meaning set forth in the recitals.


“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.


“Series A Dissolution Exception” has the meaning set forth in Section 11.08(e).
“Series A Distribution Rate” means 6.375%.
“Series A Holder” means a holder of Series A Preferred Mirror Units.


“Series A Liquidation Preference” means $25.00 per Series A Preferred Mirror
Unit. The Series A Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series A Preferred Mirror Units.


“Series A Offering Expenses” has the meaning set forth in Section 11.12.


“Series A Preferred Mirror Unit” means a 6.375% Series A Preferred Mirror Unit
having the designations, preferences, rights, powers and duties set forth in
Article XI.
“Series A Preferred Shares” means the 6.375% Series A Preferred Shares of the
Issuer. “Series A Record Date” means, with respect to any Distribution Payment
Date, the March
1, June 1, September 1 or December 1, as the case may be, immediately preceding
the relevant March 15, June 15, September 15 or December 15 Distribution Payment
Date, respectively. These Series A Record Dates shall apply regardless of
whether a particular Series A Record Date is a Business Day. The Series A Record
Dates shall constitute Record Dates with respect to the Series A Preferred
Mirror Units for the purpose of distributions on the Series A Preferred Mirror
Units.







--------------------------------------------------------------------------------




“Series A Tax Redemption Event” has the meaning set forth in the Issuer LLC
Agreement.







--------------------------------------------------------------------------------





“Series B Dissolution Exception” has the meaning set forth in Section 12.08(e).
“Series B Distribution Rate” means 6.375%.
“Series B Holder” means a holder of Series B Preferred Mirror Units.


“Series B Liquidation Preference” means $25.00 per Series B Preferred Mirror
Unit. The Series B Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series B Preferred Mirror Units.


“Series B Offering Expenses” has the meaning set forth in Section 12.12.


“Series B Preferred Mirror Unit” means a 6.375% Series B Preferred Mirror Unit
having the designations, preferences, rights, powers and duties set forth in
Article XII.
“Series B Preferred Shares” means the 6.375% Series B Preferred Shares of the
Issuer. “Series B Record Date” means, with respect to any Distribution Payment
Date, the March
1, June 1, September 1 or December 1, as the case may be, immediately preceding
the relevant March 15, June 15, September 15 or December 15 Distribution Payment
Date, respectively. These Series B Record Dates shall apply regardless of
whether a particular Series B Record Date is a Business Day. The Series B Record
Dates shall constitute Record Dates with respect to the Series B Preferred
Mirror Units for the purpose of distributions on the Series B Preferred Mirror
Units.


“Series B Tax Redemption Event” has the meaning set forth in the Issuer LLC
Agreement.


“Similar Law” means any law or regulation that could cause the underlying assets
of the Partnership to be treated as assets of the Limited Partner by virtue of
its limited partnership interest in the Partnership and thereby subject the
Partnership and the General Partner (or other persons responsible for the
investment and operation of the Partnership’s assets) to laws or regulations
that are similar to the fiduciary responsibility or prohibited transaction
provisions contained in Title I of ERISA or Section 4975 of the Code.


“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person owns, directly or indirectly, or
otherwise controls, more than 50% of the voting shares or other similar
interests or the sole general partner interest or managing member or similar
interest of such Person. The term “Subsidiary” does not include at any time any
Funds or Portfolio Companies.


“Substantially All Merger” means a merger or consolidation of one or more
members of the Apollo Operating Group with or into another Person that would, in
one or a series of related transactions, result in the transfer or other
disposition, directly or indirectly, of all or substantially all of the combined
assets of the Apollo Operating Group taken as a whole to a Person that is not a
member of the Apollo Operating Group immediately prior to such transaction.


“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the







--------------------------------------------------------------------------------





Apollo Operating Group taken as a whole to a Person that is not a member of the
Apollo Operating Group immediately prior to such transaction.


“Tax Advances” has the meaning set forth in Section 5.07. “Tax Amount” has the
meaning set forth in Section 4.01(b)(i).
“Tax Distributions” has the meaning set forth in Section 4.01(b)(i). “Tax
Matters Partner” has the meaning set forth in Section 5.08. “Third Amended
Agreement” has the meaning set forth in the recitals.
“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.


“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).


“Units” means the Class A Units and any other Class of Units authorized in
accordance with this Agreement, including the Series A Preferred Mirror Units
and the Series B Preferred Mirror Units, which shall constitute interests in the
Partnership as provided in this Agreement and under the Partnership Law;
entitling the holders thereof to the relative rights, title and interests in the
profits, losses, deductions and credits of the Partnership at any particular
time as set forth in this Agreement, and any and all other benefits to which a
holder thereof may be entitled as a Partner as provided in this Agreement,
together with the obligations of such Partner to comply with all terms and
provisions of this Agreement.


“2007 Omnibus Equity Incentive Plan” means the Issuer’s 2007 Omnibus Equity
Incentive Plan, as amended, restated, supplemented or otherwise modified from
time to time.


Article II


FORMATION, TERM, PURPOSE AND POWERS


Section 2.01. Formation


. The Partnership was formed as a limited partnership under the provisions of
the Delaware Act by the filing on March 21, 2007 of the Delaware Certificate as
provided in the recitals. In connection with the Migration, the Partnership is
hereby continued pursuant to the Partnership Law and this Agreement. If
requested by the General Partner, the Limited Partners shall promptly execute
all certificates and other documents consistent with the terms of this Agreement
necessary for the General Partner to accomplish all filing, recording,
publishing and other acts as may be appropriate to comply with all requirements
for (a) the formation and operation of an exempted limited partnership under the
Partnership Law, (b) if the General Partner deems it advisable, the operation of
the Partnership as an exempted limited partnership, or partnership in which the





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Limited Partners have limited liability, in all jurisdictions where the
Partnership proposes to operate and (c) all other filings required to be made by
the Partnership.


Section 2.02. Name


. The name of the Partnership shall be, and the business of the Partnership
shall be conducted under the name of, Apollo Principal Holdings II, L.P.


Section 2.03. Term


. The term of the Partnership commenced on the date of the filing of the
Delaware Certificate, and the term shall continue until the dissolution of the
Partnership in accordance with Article IX. The existence of the Partnership
shall continue until the dissolution of the Partnership in the manner required
by the Partnership Law.


Section 2.04. Offices


. The address of the Partnership’s registered office in the Cayman Islands is
Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road, George
Town, Grand Cayman KY1 – 9008, Cayman Islands, or such other place or places in
the Cayman Islands as the General Partner may, in its absolute discretion, from
time to time decide. The Partnership may have other offices at such places as
the General Partner from time to time may select.


Section 2.05. Agent for Service of Process


. The Partnership’s registered agent for service of process in the Cayman
Islands shall be at Walkers Corporate Limited, Cayman Corporate Centre, 27
Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands, or such other
place in the Cayman Islands as the General Partner may in its absolute
discretion determine from time to time.


Section 2.06. Business Purpose


. The Partnership shall have the power to engage in any lawful act or activity
for which exempted limited partnerships may be formed under the Partnership Law
and engage in any and all activities necessary or incidental thereto.


Section 2.07. Powers of the General Partner


. Subject to the limitations set forth in this Agreement, the General Partner
will possess and may exercise all of the powers and privileges granted to it by
the Partnership Law including, without limitation, the ownership and operation
of the assets contributed to the Partnership by the Partners, by any other Law
or this Agreement, together with all powers incidental thereto, so far as such
powers are necessary or convenient to the conduct, promotion or attainment of
the purpose of the Partnership set forth in Section 2.06.


Section 2.08. Partners; Admission of New Partners







--------------------------------------------------------------------------------





. Each of the Partners of the Partnership hereby continues as Partners of the
Partnership. The rights, duties and liabilities of the Partners shall be as
provided in the Partnership Law, except as is otherwise expressly provided
herein, and the Partners consent to the variation of such rights, duties and
liabilities as provided herein. A Person may be admitted from time to time as a
new Partner in accordance with Section 8.05 and Section 8.06; provided, however,
that each new Partner shall execute and deliver to the General Partner an
appropriate supplement or instrument of adherence to this Agreement pursuant to
which the new Partner agrees to be bound by and adhere to the terms and
conditions of the Agreement, as it may be amended from time to time.


Section 2.09. Withdrawal


. No Partner shall have the right to withdraw as a Partner of the Partnership
other than following the Transfer of all Units owned by such Partner in
accordance with Article VIII; provided, however, that a new General Partner or
substitute General Partner may be admitted to the Partnership in accordance with
Section 8.05.


Article III


MANAGEMENT


Section 3.01. General Partner


.


(a)    The business, property and affairs of the Partnership shall be managed
under the sole, absolute and exclusive direction of the General Partner, which
may from time to time delegate authority to officers or to others to act on
behalf of the Partnership.


(b)    The Partners hereby agree that the Partnership, acting by the General
Partner and/or any officer of the General Partner (each, an “Authorized Person”)
on its behalf, shall be and hereby is authorized to (i) open bank accounts on
behalf of the Partnership in such banks, and designate the persons authorized to
sign checks, notes, drafts, bills of exchange, acceptances, undertakings or
orders for payment of money from funds of the Partnership on deposit in such
accounts, as may be deemed by the General Partner or any Authorized Person, or
any of them, to be necessary, appropriate or otherwise in the best interests of
the Partnership and, in connection therewith, execute any form of required
resolution necessary to open any such bank accounts; (ii) prepare, execute and
file with the appropriate authorities such federal, state or local applications,
forms and papers on behalf of the Partnership as may be required by law or
deemed by the General Partner or any Authorized Person, or any of them, to be
necessary, appropriate or otherwise in the best interests of the Partnership, as
applicable; and (iii) pay on behalf of the Partnership any and all fees and
expenses incident to and necessary to perfect the organization of the
Partnership. Notwithstanding any other provision of this Agreement, the
Partnership, acting by the General Partner and/or any Authorized Person on its
behalf, is hereby authorized to enter into, and to perform its obligations
under, the aforementioned agreements, deeds, receipts, certificates, filings and
other documents, without any consent of any Limited Partner, but such
authorization shall not be deemed a restriction on the power of the Partnership
or the General Partner and/or any Authorized Person acting on behalf of the
Partnership to enter into, and to





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





perform its obligations under, other agreements on behalf of the Partnership.
The Partners agree that the General Partner and/or any Authorized Person may
execute the aforementioned agreements, deeds, receipts, certificates, filings
and other documents on behalf of the Partnership under any title, including
without limitation “Authorized Person,” that the General Partner or any
Authorized Person, or any of them, deems appropriate and that any prior acts of
the Partnership and the General Partner and/or any Authorized Person acting on
behalf of the Partnership, consistent with the foregoing authorizations, are
hereby ratified and confirmed.


Section 3.02. Compensation


. The General Partner shall not be entitled to any compensation for services
rendered to the Partnership in its capacity as General Partner.


Section 3.03. Expenses


. The Partnership shall bear and/or reimburse (i) the General Partner for any
expenses incurred by the General Partner in connection with serving as the
general partner of the Partnership, and (ii) Issuer and APO Corp., with respect
to the Partnership’s allocable share of any expenses solely incurred by or
attributable to the Issuer or APO Corp. but excluding obligations incurred under
the Tax Receivable Agreement, dated as of July 13, 2007 among APO Corp. and the
Apollo Operating Group entities party thereto, by the Issuer or APO Corp.,
income tax expenses of the Issuer or APO Corp. and indebtedness incurred by the
Issuer or APO Corp.


Section 3.04. Authority of Partners


. No Limited Partner, in its capacity as such, shall participate in or have any
control over the conduct of the business of the Partnership. Except as expressly
provided herein, the Units do not confer any rights upon the Limited Partners to
participate in the affairs of the Partnership described in this Agreement.
Except as expressly provided herein, the Limited Partners shall have no right to
vote on any matter involving the Partnership, including with respect to any
merger, consolidation, combination or conversion of the Partnership. The
conduct, control and management of the Partnership shall be vested exclusively
in the General Partner. In all matters relating to or arising out of the conduct
of the operation of the Partnership, the decision of the General Partner shall
be the decision of the Partnership. Except as required or permitted by Law, or
by separate agreement with the Partnership, no Partner who is not also a General
Partner (and acting in such capacity) shall take any part in the management or
control of the operation or business of the Partnership in its capacity as a
Partner, nor shall any Partner who is not also a General Partner (and acting in
such capacity) have any right, authority or power to act for or on behalf of or
bind the Partnership in his or its capacity as a Partner in any respect or
assume any obligation or responsibility of the Partnership or of any other
Partner. Notwithstanding the foregoing, the Partnership may employ one or more
Partners from time to time, and such Partners, in their capacity as employees of
the Partnership (and not, for clarity, in their capacity as Limited Partners of
the Partnership), may take part in the control and management of the business of
the Partnership to the extent such authority and power to act for or on behalf
of the Partnership has been delegated to them by the General Partner.


Section 3.05. Action by Written Consent or Ratification





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





. Any action required or permitted to be taken by the Partners pursuant to this
Agreement shall be taken if all Partners whose consent or ratification is
required consent thereto or provide a consent or ratification in writing.


Article IV


DISTRIBUTIONS


Section 4.01. Distributions

--------------------------------------------------------------------------------



.


(a)Subject to Section 4.04, Article XI and Article XII, all distributions of
Distributable Cash shall be made, at the discretion of the General Partner, to
the Limited Partners pro rata in accordance with their respective Percentage
Interests.

--------------------------------------------------------------------------------



(b)Tax Distributions.


(i)    Subject to Section 4.04, Article XI and Article XII, in addition to the
foregoing, if the General Partner reasonably determines that the taxable income
of the Partnership for a Fiscal Year will give rise to taxable income for the
Partners (“Net Taxable Income”), the General Partner shall cause the Partnership
to distribute Distributable Cash in respect of income tax liabilities (the “Tax
Distributions”) to the extent that other distributions made by the Partnership
for such year were otherwise insufficient to cover such tax liabilities,
provided that distributions pursuant to Section 4.02 and allocations pursuant to
Section 5.04 related to such distributions shall not be taken into account for
purposes of this Section 4.01(b). The Tax Distributions payable with respect to
any Fiscal Year shall be computed based upon the General Partner’s estimate of
the allocable Net Taxable Income in accordance with Article V, multiplied by the
Assumed Tax Rate (the “Tax Amount”). For purposes of computing the Tax Amount,
the effect of any benefit under Section 743(b) of the Code will be ignored. Any
Tax Distributions shall be made to all Partners, whether or not they are subject
to such applicable United States federal, state and local taxes, pro rata in
accordance with their Percentage Interest.


(ii)    Tax Distributions shall be calculated and paid no later than one day
prior to each quarterly due date for the payment by corporations on a calendar
year of estimated taxes under the Code in the following manner: (A) for the
first quarterly period, 25% of the Tax Amount, (B) for the second quarterly
period, 50% of the Tax Amount, less the prior Tax Distributions for the Fiscal
Year, (C) for the third quarterly period, 75% of the Tax Amount, less the prior
Tax Distributions for the Fiscal Year and (D) for the fourth quarterly period,
100% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the General
Partner shall make an amended calculation of the Tax Amount for such Fiscal Year
(the “Amended Tax Amount”), and shall cause the Partnership to distribute a Tax
Distribution, out of Distributable Cash, to the extent that the Amended Tax
Amount so calculated exceeds the cumulative Tax Distributions previously made by
the Partnership in respect of such Fiscal Year. If the Amended





--------------------------------------------------------------------------------




Tax Amount is less than the cumulative Tax Distributions previously made by the
Partnership in respect of the relevant Fiscal Year, then the difference (the
“Credit







--------------------------------------------------------------------------------





Amount”) shall be applied against, and shall reduce, the amount of Tax
Distributions made for subsequent Fiscal Years. Within 30 days following the
date on which the Partnership files a tax return on Form 1065, the General
Partner shall make a final calculation of the Tax Amount for such Fiscal Year
(the “Final Tax Amount”) and shall cause the Partnership to distribute a Tax
Distribution, out of Distributable Cash, to the extent that the Final Tax Amount
so calculated exceeds the Amended Tax Amount. If the Final Tax Amount is less
than the Amended Tax Amount in respect of the relevant Fiscal Year, then the
difference (the “Additional Credit Amount”) shall be applied against, and shall
reduce, the amount of Tax Distributions made for subsequent Fiscal Years. Any
Credit Amount and Additional Credit Amount applied against future Tax
Distributions shall be treated as an amount actually distributed pursuant to
this Section 4.01(b) for purposes of the computations herein.


(c)2007 Distributions. The Partners acknowledge that all distributions of
Distributable Cash made in 2007 were governed by Article IV of the Second
Amended Agreement and the terms of such Article IV of the Second Amended
Agreement, which are hereby incorporated by reference, shall govern with respect
to all distributions made in 2007.


Section 4.02. Liquidation Distribution


. Distributions made during the winding up of the Partnership shall be made as
provided in Section 9.03.


Section 4.03. Limitations on Distribution


. Notwithstanding any provision to the contrary contained in this Agreement, the
General Partner shall not make a Partnership distribution to any Partner if such
distribution would violate the Partnership Law or other applicable Law.


Section 4.04. Distributions on Series A Preferred Mirror Units


. No distributions shall be made with respect to the Series A Preferred Mirror
Units except as permitted under Article XI. For the avoidance of doubt, and
without limitation of the foregoing, no distributions pursuant to Section 4.01,
including Tax Distributions, shall be made with respect to the Series A
Preferred Mirror Units.


Section 4.05. Distributions on Series B Preferred Mirror Units


. No distributions shall be made with respect to the Series B Preferred Mirror
Units except as permitted under Article XII. For the avoidance of doubt, and
without limitation of the foregoing, no distributions pursuant to Section 4.01,
including Tax Distributions, shall be made with respect to the Series B
Preferred Mirror Units.


Article V


CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS


Section 5.01. Initial Capital Contributions





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





. The Partners have made, on or prior to the date hereof, Capital Contributions
and have acquired the number of Class A Units, Series A Preferred Mirror Units
and/or Series B Preferred Mirror Units as specified in the books and records of
the Partnership.


Section 5.02. No Additional Capital Contributions


. Except as otherwise provided in this Article V, no Partner shall be required
to make additional Capital Contributions to the Partnership without the consent
of such Partner or permitted to make additional Capital Contributions to the
Partnership without the consent of the General Partner.


Section 5.03. Capital Accounts


. A separate capital account (a “Capital Account”) shall be established and
maintained for each Partner in accordance with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(iv). The Capital Account of each Partner shall
be credited with such Partner’s Capital Contributions, if any, all Profits
allocated to such Partner pursuant to Section 5.04 and any items of income or
gain which are specially allocated pursuant to Section 5.05; and shall be
debited with all Losses allocated to such Partner pursuant to Section 5.04, any
items of loss or deduction of the Partnership specially allocated to such
Partner pursuant to Section 5.05, and all cash and the Carrying Value of any
property (net of liabilities assumed by such Partner and the liabilities to
which such property is subject) distributed by the Partnership to such Partner.
Any references in any section of this Agreement to the Capital Account of a
Partner shall be deemed to refer to such Capital Account as the same may be
credited or debited from time to time as set forth above. In the event of any
transfer of any interest in the Partnership in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest. The Capital Account
balance of each holder of Series A Preferred Mirror Units with respect to each
Series A Preferred Mirror Unit shall equal the Liquidation Preference per Series
A Preferred Mirror Unit as of the date such Series A Preferred Mirror Unit is
initially issued and shall be increased as set forth in Article XI. The Capital
Account balance of each holder of Series B Preferred Mirror Units with respect
to each Series B Preferred Mirror Unit shall equal the Liquidation Preference
per Series B Preferred Mirror Unit as of the date such Series B Preferred Mirror
Unit is initially issued and shall be increased as set forth in Article XII.


Section 5.04. Allocations of Profits and Losses


. Except as otherwise provided in this Agreement (including Section 11.06 and
Section 12.06), Profits and Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Partnership) shall be
allocated in respect of any Common Units held by a Partner in a manner such that
the Capital Account of each Partner holding Common Units after giving effect to
the special allocations set forth in Section 5.05 is, as nearly as possible,
equal (proportionately) to (i) the distributions that would be made pursuant to
Article IV if the affairs of the Partnership were wound up and its assets sold
for cash equal to their Carrying Value, all Partnership liabilities were
satisfied (limited with respect to each non-recourse liability to the Carrying
Value of the assets securing such liability) and the net assets of the
Partnership were distributed to the Partners pursuant to this Agreement, minus
(ii) such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, computed immediately





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





prior to the hypothetical sale of assets. Notwithstanding the foregoing, the
General Partner shall make such adjustments to Capital Accounts as it determines
in its sole discretion to be appropriate to ensure allocations are made in
accordance with a Partner’s interest in the Partnership.


Section 5.05. Special Allocations


. Notwithstanding any other provision in this Article V:


(a)Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners holding Common Units shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to their respective shares of
such net decrease during such year, determined pursuant to Treasury Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(f). This
Section 5.05(a) is intended to comply with the minimum gain chargeback
requirements in such Treasury Regulations Sections and shall be interpreted
consistently therewith; including that no chargeback shall be required to the
extent of the exceptions provided in Treasury Regulations Sections 1.704-2(f)
and 1.704-2(i)(4).


(b)Qualified Income Offset. If any Partner holding Common Units unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the deficit balance in such Partner’s Adjusted
Capital Account Balance created by such adjustments, allocations or
distributions as promptly as possible; provided that an allocation pursuant to
this Section 5.05(b) shall be made only to the extent that a Partner would have
a deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.


(c)Gross Income Allocation. If any Partner holding Common Units has a deficit
Capital Account at the end of any Fiscal Year which is in excess of the sum of
(i) the amount such Partner is obligated to restore, if any, pursuant to any
provision of this Agreement, and (ii) the amount such Partner is deemed to be
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.


(d)Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Percentage Interests.







--------------------------------------------------------------------------------





(e)Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).


(f)Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
Partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Treasury
Regulations Section 1.704- 1(b)(4)(viii), and shall be interpreted consistently
therewith.


(g)Ameliorative Allocations. Any special allocations of income or gain pursuant
to Section 5.05(b) or (c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(g), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Section 5.05(b) or (c) had not occurred.


Section 5.06. Tax Allocations


. For income tax purposes, each item of income, gain, loss and deduction of the
Partnership shall be allocated among the Partners in the same manner as the
corresponding items of Profits and Losses, and specially allocated items,
including items of Gross Ordinary Income allocated pursuant to Section 11.06 and
Section 12.06, are allocated for Capital Account purposes; provided that in the
case of any asset the Carrying Value of which differs from its adjusted tax
basis for United States federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the General Partner and permitted by the Code
and Treasury Regulations) so as to take account of the difference between the
Carrying Value and the adjusted basis of such asset. Notwithstanding the
foregoing, the General Partner shall make such allocations for tax purposes as
it determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a Partner’s interest in the Partnership.


Section 5.07. Tax Advances


. To the extent the General Partner reasonably believes that the Partnership is
required by law to withhold or to make tax payments on behalf of or with respect
to any Partner or the Partnership is subjected to tax itself by reason of the
status of any Partner (“Tax Advances”), the General Partner may withhold such
amounts and make such tax payments as so required. All Tax Advances made on
behalf of a Partner shall be repaid by reducing the amount of the current or
next succeeding distribution or distributions which would otherwise have been
made to such Partner or, if such distributions are not sufficient for that
purpose, by so reducing the proceeds of liquidation otherwise payable to such
Partner. For all purposes of this Agreement such Partner shall be treated as
having received the amount of the distribution that is equal to the Tax Advance.
Each Partner hereby agrees to indemnify and hold harmless the Partnership and
the other Partners





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





from and against any liability (including, without limitation, any liability for
taxes, penalties, additions to tax or interest other than any penalties,
additions to tax or interest imposed as a result of the Partnership’s failure to
withhold or make a tax payment on behalf of such Partner which withholding or
payment is required pursuant to applicable Law but only to the extent amounts
sufficient to pay such taxes were not timely distributed to the Partner pursuant
to Section 4.01(b)) with respect to income attributable to or distributions or
other payments to such Partner.


Section 5.08. Tax Matters


. The General Partner shall be the initial “tax matters partner” within the
meaning of Section 6231(a)(7) of the Code (prior to amendment by P.L. 114-74)
(the “Tax Matters Partner”) and the Partnership Representative for purposes of
Section 6223 of the Code (after amendment by P.L. 114-74). The Partnership shall
file as a partnership for federal, state, provincial and local income tax
purposes, except where otherwise required by Law. All elections required or
permitted to be made by the Partnership, and all other tax decisions and
determinations relating to federal, state, provincial or local tax matters of
the Partnership, shall be made by the Tax Matters Partner or the Partnership
Representative, as applicable, in consultation with the Partnership’s attorneys
and/or accountants. Tax audits, controversies and litigations shall be conducted
under the direction of the Tax Matters Partner or the Partnership
Representative, as applicable. The Tax Matters Partner or the Partnership
Representative, as applicable, shall keep the other Partners reasonably informed
as to any tax actions, examinations or proceedings relating to the Partnership
and shall submit to the other Partners, for their review and comment, any
settlement or compromise offer with respect to any disputed item of income,
gain, loss, deduction or credit of the Partnership. As soon as reasonably
practicable after the end of each Fiscal Year, the Partnership shall send to
each Partner a copy of United States Internal Revenue Service Schedule K-1, and
any comparable statements required by applicable United States state or local
income tax Law as a result of the Partnership’s activities or investments, with
respect to such Fiscal Year. The Partnership also shall provide the Partners
with such other information as may be reasonably requested for purposes of
allowing the Partners to prepare and file their own tax returns. The Partnership
shall use any reasonable method or combination of methods in accordance with
Section 706(d) of the Code for the purpose of allocating or specifically
allocating items of income, gain, loss, deduction and expense of the Partnership
for federal income tax purposes to account for the varying interests of the
Partners for the Fiscal Year.


Section 5.09. Other Allocation Provisions


. Certain of the foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Section 1.704-1(b) and shall be interpreted and applied in
a manner consistent with such regulations. Section 5.03, Section 5.04 and
Section 5.05 may be amended at any time by the General Partner if the General
Partner believes such amendment is advisable, so long as any such amendment does
not materially change the relative economic interests of the Partners.
Furthermore, the General Partner shall use its reasonable best efforts to cause
its Subsidiaries to make adjustments to Capital Accounts to reflect an
adjustment to the carrying value of such Subsidiaries’ assets consistent with
the adjustments to Carrying Values of the Partnership’s assets hereunder.







--------------------------------------------------------------------------------





Article VI


BOOKS AND RECORDS; REPORTS


Section 6.01. Books and Records


.


(a)At all times during the continuance of the Partnership, the Partnership shall
prepare and maintain separate books of account for the Partnership.


(b)Except as limited by Section 6.01(c), each Limited Partner shall have the
right to receive, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable written demand
stating the purpose of such demand and at such Limited Partner’s own expense:


(i)    a copy of the Delaware Certificate, the Cayman Certificate and this
Agreement and all amendments thereto, or equivalents thereof, together with a
copy of the executed copies of all powers of attorney pursuant to which the
Delaware Certificate, the Cayman Certificate and this Agreement and all
amendments thereto have been executed; and


(ii)    promptly after their becoming available, copies of the Partnership’s
federal, state and local income tax returns and reports, if any, for the three
most recent years.


(c)The General Partner may keep confidential from the Limited Partners, for such
period of time as the General Partner determines in its sole discretion, (i) any
information that the General Partner reasonably believes to be in the nature of
trade secrets or (ii) other information the disclosure of which the General
Partner believes is not in the best interests of the Partnership, could damage
the Partnership or its business or that the Partnership is required by law or by
agreement with any third party to keep confidential.


Article VII


PARTNERSHIP UNITS


Section 7.01. Units


. Interests in the Partnership shall be represented by Units. As of the date of
this Agreement, the Units are comprised of three Classes: Class A Units, Series
A Preferred Mirror Units and Series B Preferred Mirror Units. The terms, rights,
powers, preferences and duties of the Series A Preferred Mirror Units and the
Series B Preferred Mirror Units are as set forth in Article XI and Article XII,
respectively. The General Partner may establish, from time to time in accordance
with such procedures as the General Partner shall determine from time to time,
other Classes, one or more series of any such Classes, or other Partnership
securities with such designations, preferences, rights, powers and duties (which
may be senior to existing Classes and series of Units or other Partnership
securities), as shall be determined by the General Partner, including (i) the
right to share in Profits





--------------------------------------------------------------------------------




and Losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon the winding up, liquidation and dissolution
of the







--------------------------------------------------------------------------------





Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Units or other Partnership
securities (including sinking fund provisions);
(v)whether such Unit or other Partnership security is issued with the privilege
of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each Unit or
other Partnership security will be issued, evidenced by certificates and
assigned or transferred; (vii) the method for determining the Percentage
Interest as to such Units or other Partnership securities; and (viii) the right,
if any, of the holder of each such Unit or other Partnership security to vote on
Partnership matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Units or other Partnership
securities. Except as expressly provided in this Agreement to the contrary, any
reference to “Units” shall include the Class A Units, the Series A Preferred
Mirror Units, the Series B Preferred Mirror Units and any other Classes that may
be established in accordance with this Agreement. All Units of a particular
Class shall have identical rights in all respects as all other Units of such
Class, except in each case as otherwise specified in this Agreement.


Section 7.02. Register


. The General Partner shall cause to be maintained at the principal office of
the Partnership or such other place as the Partnership Law may permit, a
register of limited partnership interests and a record of contribution of the
Limited Partners (together, the “LP Register”), which shall include such
information as may be required by the Partnership Law. The General Partner shall
from time to time, update the LP Register as required by the Partnership Law to
accurately reflect the information therein and no action of any partner shall be
required to amend or update the LP Register. The LP Register shall not form part
of this Agreement. The register of limited partnership interests shall be open
to inspection by all Limited Partners at any time for any purpose reasonably
related to such Limited Partners interest in the Partnership and the record of
contributions shall be available for inspection by any such Limited Partner only
with the consent of the General Partner. The LP Register of the Partnership
shall be the definitive record of ownership of each Unit and all relevant
information with respect to each Partner. Unless the General Partner shall
determine otherwise, Units shall be uncertificated and recorded in the books and
records of the Partnership.


Section 7.03. Registered Partners


. The Partnership shall be entitled to recognize the exclusive right of a Person
registered on its records as the owner of Units for all purposes and shall not
be bound to recognize any equitable or other claim to or interest in Units on
the part of any other Person, whether or not it shall have express or other
notice thereof, except as otherwise provided by the Partnership Law or other
applicable Law.







--------------------------------------------------------------------------------





Article VIII


FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS


Section 8.01. Limited Partner Transfers


.


(a)    Except as provided in clauses (b) and (c) of this Section 8.01, no
Limited Partner or Assignee thereof may Transfer (including by exchanging in an
Exchange Transaction) all or any portion of its Units or other interest in the
Partnership (or beneficial interest therein) without the prior consent of the
General Partner, which consent may be given or withheld, or made subject to such
conditions (including, without limitation, the receipt of such legal opinions
and other documents that the General Partner may require) as are determined by
the General Partner, in each case in the General Partner’s sole discretion. Any
such determination in the General Partner’s discretion in respect of Units shall
be final and binding. Such determinations need not be uniform and may be made
selectively among Limited Partners, whether or not such Limited Partners are
similarly situated, and shall not constitute the breach of any duty hereunder or
otherwise existing at law, in equity or otherwise. Any purported Transfer of
Units that is not in accordance with, or subsequently violates, this Agreement
shall be, to the fullest extent permitted by law, null and void.


(b)    Notwithstanding clause (a) above, and subject to Section 8.03, each
Limited Partner may exchange or otherwise Transfer Common Units in an Exchange
Transaction pursuant to the terms of the Exchange Agreement. In the case of a
Transfer of Common Units in connection with an Exchange Transaction, the
Percentage Interests of the Limited Partners shall be appropriately adjusted to
provide for, as applicable, a decrease in the number of Common Units owned by
the exchanging Limited Partner and an increase in the number of Common Units
owned by APO Corp.


(c)    Notwithstanding clause (a) above, and subject to Section 8.04, each
Limited Partner that is a party to a Roll-up Agreement may exchange or otherwise
Transfer Units pursuant to the terms and provisions thereof.


Section 8.02. Encumbrances


. No Limited Partner or Assignee may create an Encumbrance with respect to all
or any portion of its Units (or any beneficial interest therein) other than
Encumbrances that run in favor of the Limited Partner unless the General Partner
consents in writing thereto, which consent may be given or withheld, or made
subject to such conditions as are determined by the General Partner, in the
General Partner’s sole discretion. Consent of the General Partner shall be
withheld until the holder of the Encumbrance acknowledges the terms and
conditions of this Agreement. Any purported Encumbrance that is not in
accordance with this Agreement shall be, to the fullest extent permitted by law,
null and void.


Section 8.03. Further Restrictions







--------------------------------------------------------------------------------





. Notwithstanding any contrary provision in this Agreement, in no event may any
Transfer of a Unit be made by any Limited Partner or Assignee if:


(a)such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;


(b)such Transfer would require the registration of such transferred Unit or of
any Class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S. securities laws (including Canadian provincial
or territorial securities laws) or would constitute a non- exempt distribution
pursuant to applicable provincial or state securities laws;


(c)such Transfer would cause (i) all or any portion of the assets of the
Partnership to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Limited Partner, or (B)
be subject to the provisions of ERISA, Section 4975 of the Code or any
applicable Similar Law, or (ii) the General Partner to become a fiduciary with
respect to any existing or contemplated Limited Partner, pursuant to ERISA, any
applicable Similar Law, or otherwise;


(d)to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to adhere to and be bound by this Agreement as an Assignee) that are in
a form satisfactory to the General Partner, as determined in the General
Partner’s sole discretion; or


(e)such Transfer would create a substantial risk that the Partnership would be
classified or otherwise treated other than as a partnership for United States
federal income tax purposes.


Section 8.04. Rights of Assignees


. Subject to Section 8.05 and Section 8.06, the transferee of any permitted
Transfer pursuant to this Article VIII will be an assignee only (“Assignee”),
and only will receive, to the extent transferred, the distributions and
allocations of income, gain, loss, deduction, credit or similar item to which
the Partner which transferred its Units would be entitled, and such Assignee
will not be entitled or enabled to exercise any other rights or powers of a
Partner, such other rights, and all obligations relating to, or in connection
with, such interest remaining with the transferring Partner. The transferring
Partner will remain a Partner even if it has transferred all of its Units to one
or more Assignees until such time as the Assignee(s) is admitted to the
Partnership as a Partner pursuant to Section 8.05 or Section 8.06.


Section 8.05. Admissions, Withdrawals and Removals


.







--------------------------------------------------------------------------------




(a)No Person may be admitted to the Partnership as an additional General Partner
or substitute General Partner without the prior written consent or ratification
of APO Corp. A General Partner will not be entitled to Transfer all of its Units
or to withdraw from being a







--------------------------------------------------------------------------------





General Partner of the Partnership unless another General Partner shall have
been admitted hereunder (and not have previously been removed or withdrawn).


(b)No Limited Partner will be removed or entitled to withdraw from being a
Partner of the Partnership except in accordance with Section 8.07.


(c)Except as otherwise provided in Article IX or the Partnership Law, no
admission, substitution, withdrawal or removal of a Partner will cause the
dissolution of the Partnership. To the fullest extent permitted by law, any
purported admission, withdrawal or removal that is not in accordance with this
Agreement shall be null and void.


Section 8.06. Admission of Assignees as Substitute Limited Partners


. An Assignee will become a substitute Limited Partner only if and when each of
the following conditions is satisfied:


(a)the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;


(b)if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to adhere to and be bound by this Agreement
as a substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);


(c)if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable Law; and


(d)if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).


Section 8.07. Withdrawal and Removal of Limited Partners


. If a Limited Partner ceases to hold any Units, then such Limited Partner shall
withdraw from the Partnership and shall cease to be a Limited Partner and to
have the power to exercise any rights or powers of a Limited Partner.


Article IX


DISSOLUTION, LIQUIDATION AND TERMINATION


Section 9.01. No Winding Up







--------------------------------------------------------------------------------




. Except as required by the Partnership Law, the Partnership shall not be
required to commence winding up by the admission of additional Partners or
withdrawal of Partners in accordance with the terms of this Agreement. The
Partnership may be wound up, liquidated, and







--------------------------------------------------------------------------------





dissolved only pursuant to the provisions of this Article IX, and the Partners
hereby irrevocably waive any and all other rights they may have to cause a
winding up and/or dissolution of the Partnership or a sale or partition of any
or all of the Partnership assets.


Section 9.02. Events Causing Winding Up


. The Partnership shall be wound up upon the occurrence of any of the following
events (each, a “Dissolution Event”):


(a)an order of a court of competent jurisdiction for the winding up and
dissolution of the Partnership, upon the finding that it is not reasonably
practicable to carry on the business of the Partnership in conformity with this
Agreement;


(b)any event which makes it unlawful for the business of the Partnership to be
carried on by the Partners;


(c)the written consent of the General Partner and APO Corp.;


(d)any other event expressly set out in the Partnership Law not inconsistent
with any provision hereof causing the winding up of the Partnership under the
Partnership Law;


(e)the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided that the
Partnership will not be required to be wound up and subsequently dissolved in
connection with any of the events specified in this Section 9.02(a) if: (i) at
the time of the occurrence of such event there is at least one other general
partner of the Partnership who is hereby authorized to, and elects to, carry on
the business of the Partnership; or (ii) APO Corp. consents to or ratifies the
continuation of the business of the Partnership and the appointment of another
general partner of the Partnership, effective as of the event that caused the
General Partner to cease to be a general partner of the Partnership, within 90
days following notice of any such event being given to all Limited Partners.


Section 9.03. Distribution upon Winding Up


. Upon the commencement of the winding up of the affairs of the Partnership, the
General Partner, or any other Person designated by the General Partner (the
“Liquidation Agent”), shall take full account of the assets and liabilities of
the Partnership and shall, unless the General Partner determines otherwise,
liquidate the assets of the Partnership as promptly as is consistent with
obtaining the fair value thereof. The proceeds of any liquidation shall be
applied and distributed in the following order:


(a)First, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Partnership (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





of such period as shall be deemed advisable by the Liquidation Agent for
distribution of the balance in the manner hereinafter provided in this Section
9.03;


(b)Second, to the holders of the Series A Preferred Mirror Units and the holders
of the Series B Preferred Mirror Units, as provided in Article XI and Article
XII, respectively; and


(c)The balance, if any, to the Partners, pro rata to each of the Partners in
accordance with their Percentage Interests.


Section 9.04. Time for Liquidation


. A reasonable amount of time shall be allowed for the orderly liquidation of
the assets of the Partnership and the discharge of liabilities to creditors so
as to enable the Liquidation Agent to minimize the losses attendant upon such
liquidation.


Section 9.05. Termination


. The Partnership shall be dissolved when all of the assets of the Partnership,
after payment of or due provision for all debts, liabilities and obligations of
the Partnership, shall have been distributed to the holders of Units in the
manner provided for in this Article IX. Following the completion of the winding
up of the Partnership, the General Partner (or the Liquidation Agent, as
applicable) shall execute, acknowledge and cause to be filed a notice of
dissolution (the “Notice of Dissolution”) of the Partnership with the Registrar
of Exempted Limited Partnerships of the Cayman Islands and the winding up of the
Partnership shall be complete on the filing of the Notice of Dissolution. This
Agreement shall terminate upon the filing of the Notice of Dissolution.


Section 9.06. Claims of the Partners


. The Partners shall look solely to the Partnership’s assets for the return of
their Capital Contributions, and if the assets of the Partnership remaining
after payment of or due provision for all debts, liabilities and obligations of
the Partnership are insufficient to return such Capital Contributions, the
Partners shall have no recourse against the Partnership or any other Partner or
any other Person. No Partner with a negative balance in such Partner’s Capital
Account shall have any obligation to the Partnership or to the other Partners or
to any creditor or other Person to restore such negative balance during the
existence of the Partnership, upon winding up or dissolution of the Partnership
or otherwise, except to the extent required by the Partnership Law.


Section 9.07. Survival of Certain Provisions


. Notwithstanding anything to the contrary in this Agreement, the provisions of
Section
10.02
and Section 13.09 shall survive the dissolution of the Partnership.








--------------------------------------------------------------------------------





Article X


LIABILITY AND INDEMNIFICATION


Section 10.01. Liability of Partners


.


(a)    No Limited Partner shall be liable for any debt, obligation or liability
of the Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Limited
Partner of the Partnership, except to the extent required by the Partnership
Law.


(b)    Except as required by law, this Agreement is not intended to, and does
not, create or impose any fiduciary duty on any of the Partners (including
without limitation, the General Partner) hereto or on their respective
Affiliates. Further, the Partners hereby eliminate, to the fullest extent
permitted by law, any and all fiduciary duties that, absent such elimination,
may exist at or be implied by Law or in equity, and in doing so, recognize,
acknowledge and agree that their duties and obligations to one another and to
the Partnership are only as expressly set forth in this Agreement and those
required by the Partnership Law.


(c)    Subject to the Partnership Law, to the extent that, at law or in equity,
any Partner (including without limitation, the General Partner) has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to another Partner, the Partners (including without limitation, the General
Partner) acting under this Agreement will not be liable to the Partnership or to
any such other Partner for their good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities relating thereto of any Partner (including
without limitation, the General Partner) otherwise existing at law or in equity
to the Partnership or the Partners, are agreed by the Partners to replace or
eliminate to that extent such other duties and liabilities of the Partners
relating thereto (including without limitation, the General Partner), to the
fullest extent permitted by applicable Law.


(d)    The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will, with
respect to the Partnership and the other Partners, be full justification for any
such act or omission, and the General Partner will be fully protected from
liability to the Partnership and the other Partners in so acting or omitting to
act so long as such counsel or accountants or financial or other advisors were
selected with reasonable care.


(e)    To the fullest extent permitted by law and notwithstanding any other
provision of this Agreement or any agreement contemplated herein or otherwise
applicable provision of law or equity, whenever in this Agreement the General
Partner is permitted or required to make a decision (i) in its “sole discretion”
or “discretion” or under a grant of similar authority or latitude, such General
Partner shall be entitled to consider only such interests and







--------------------------------------------------------------------------------





factors as it desires, including its own interests, and shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
Partnership or the Limited Partners, or (ii) in its “good faith” or under
another expressed standard, such General Partner shall act under such express
standard and shall not be subject to any other or different standards.


Section 10.02. Indemnification


.


(a)The General Partner, the Tax Matters Partner, the Partnership Representative
(including, without limitation, for this purpose each former and present
director, officer, consultant, advisor, manager, member, employee and
stockholder of the General Partner, the Tax Matters Partner or the Partnership
Representative) and each Limited Partner (including any former Limited Partner),
in his capacity, as such, and to the extent such Limited Partner participates,
directly or indirectly, in the Partnership’s activities (each, a “Covered
Person” and collectively, the “Covered Persons”) shall not be liable to the
Partnership or, to the extent applicable, to any of the other Partners for any
loss, claim, damage or liability occasioned by any acts or omissions in the
performance of its services hereunder, unless it shall ultimately be determined
by final judicial decision from which there is no further right to appeal (a
“Final Adjudication”) that such loss, claim, damage or liability is due to an
act or omission of a Covered Person (i) made in bad faith or with criminal
intent or (ii) that adversely affected the Partnership and that failed to
satisfy any duty of care owed to the Partnership (as modified by this Agreement)
or as otherwise required by Law.


(b)A Covered Person shall be indemnified to the fullest extent permitted by law
by the Partnership against any losses, claims, damages, liabilities and expenses
(including attorneys’ fees, judgments, fines, penalties and amounts paid in
settlement) incurred by or imposed upon him by reason of or in connection with
any action taken or omitted by such Covered Person arising out of the Covered
Person’s status as a Partner or its activities on behalf of the Partnership,
including in connection with any action, suit, investigation or proceeding
before any judicial, administrative, regulatory or legislative body or agency to
which it may be made a party or otherwise involved or with which it shall be
threatened by reason of being or having been the General Partner or by reason of
serving or having served as a director, officer, consultant, advisor, manager,
member, partner, employee or stockholder of any enterprise in which the
Partnership or any of its Affiliates has or had a financial interest; provided
that the Partnership may, but shall not be required to, indemnify a Covered
Person with respect to any matter as to which there has been a Final
Adjudication that its acts or its failure to act (i) were in bad faith or with
criminal intent, or
(ii) were of a nature that makes indemnification by the relevant Affiliate
unavailable. The right to indemnification granted by this Section 10.02 shall be
in addition to any rights to which a Covered Person may otherwise be entitled
and shall inure to the benefit of the successors by operation of law or valid
assigns of such Covered Person. The Partnership shall pay the expenses incurred
by a Covered Person in defending a civil or criminal action, suit, investigation
or proceeding in advance of the final disposition of such action, suit,
investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that it is
not entitled to indemnification as provided herein. In any suit brought by the
Covered Person to enforce a right to indemnification hereunder it shall be a
defense that the Covered Person has not met the applicable standard of conduct
set forth in this Section 10.02, and in any suit in the







--------------------------------------------------------------------------------





name of the Partnership to recover expenses advanced pursuant to the terms of an
undertaking the Partnership shall be entitled to recover such expenses upon
Final Adjudication that the Covered Person has not met the applicable standard
of conduct set forth in this Section 10.02. In any such suit brought to enforce
a right to indemnification or to recover an advancement of expenses pursuant to
the terms of an undertaking, the burden of proving that the Covered Person is
not entitled to be indemnified, or to an advancement of expenses, shall be on
the Partnership (or any Limited Partner acting derivatively or otherwise on
behalf of the Partnership or the Limited Partners). The General Partner may not
satisfy any right of indemnity or reimbursement granted in this Section 10.02 or
to which it may be otherwise entitled except out of the assets of the
Partnership (including, without limitation, insurance proceeds and rights
pursuant to indemnification agreements), and no Partner shall be personally
liable with respect to any such claim for indemnity or reimbursement. The
General Partner may enter into appropriate indemnification agreements and/or
arrangements reflective of the provisions of this Section 10.02 and obtain
appropriate insurance coverage on behalf and at the expense of the Partnership
to secure the Partnership’s indemnification obligations hereunder and may enter
into appropriate indemnification agreements and/or arrangements reflective of
the provisions of this Section 10.02. Each Covered Person shall be deemed a
third party beneficiary (to the extent not a direct party hereto) to this
Agreement and, in particular, the provisions of this Section 10.02.


(c)To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person shall not be liable to the Partnership or to
any Partner for its good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the Partners to replace
or eliminate such other duties and liabilities of each such Covered Person, to
the fullest extent permitted by applicable Law.


Article XI


TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES A PREFERRED MIRROR UNITS


Section 11.01. Designation


. The Series A Preferred Mirror Units are hereby designated and created as a
series of Preferred Units. Each Series A Preferred Mirror Unit shall be
identical in all respects to every other Series A Preferred Mirror Unit. As of
any date of determination, the Percentage Interest as to any Series A Holder in
its capacity as such with respect to Series A Preferred Mirror Units shall be 0%
as such term applies to all Partners; provided, however, that when such term is
used to only apply to Series A Holders, “Percentage Interest” shall mean, with
respect to any holder of Series A Preferred Mirror Units in its capacity as such
as of any date, the ratio (expressed as a percentage) of the number of Series A
Preferred Mirror Units held by such holder on such date relative to the
aggregate number of Series A Preferred Mirror Units then outstanding as of such
date. The General Partner may cause the Partnership to, from time to time,
without notice to or consent of the Series A Holders or holders of other Parity
Units, issue additional Series A Preferred Mirror Units.







--------------------------------------------------------------------------------





Section 11.02. Distributions


.


(a)The Series A Holders shall be entitled to receive with respect to each Series
A Preferred Mirror Unit owned by such holder, when, as and if declared by the
General Partner in its sole discretion out of funds legally available therefor,
non-cumulative quarterly cash distributions, on the applicable Distribution
Payment Date that corresponds to the Record Date for which the General Partner
has declared a distribution, if any, at a rate per annum equal to the Series A
Distribution Rate (subject to Section 11.05 of this Agreement) of the Series A
Liquidation Preference. Such distributions shall be non-cumulative.
Distributions payable on the Series A Preferred Mirror Units for any period less
than a full Distribution Period shall be computed on the basis of a 360-day year
consisting of twelve 30-day months. Declared distributions will be payable on
the relevant Distribution Payment Date to Series A Holders as they appear on the
LP Register at the close of business, New York City time, on a Series A Record
Date, provided that if the Series A Record Date is not a Business Day, the
declared distributions will be payable on the relevant Distribution Payment Date
to Series A Holders as they appear on the LP Register at the close of business,
New York City time, on the Business Day immediately preceding such Series A
Record Date.


(b)So long as any Series A Preferred Mirror Units are outstanding, for any
then-current Distribution Period, unless distributions have been declared and
paid or declared and set apart for payment on (i) all AOG Series A Mirror
Interests or (ii) the Series A Preferred Shares, then, in each case for such
then-current Distribution Period only, (i) no distributions may be declared or
paid or set apart for payment by the Partnership on any Junior Units and (ii)
the Partnership may not repurchase any of its Junior Units; provided, however,
that, the foregoing limitations shall not apply to (x) a distribution to any
holder of equity interests of the Partnership in order to permit such holder (or
parent of such holder) to net share settle equity-based awards granted under the
Issuer’s 2007 Omnibus Equity Incentive Plan in order to satisfy associated tax
obligations, (y) pro rata Tax Distributions in accordance with Section 4.01(b)
as in effect on the date the Series A Preferred Shares are first issued and/or
(z) distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units.


(c)The General Partner may, in its sole discretion, choose to pay distributions
on the Series A Preferred Mirror Units without the payment of any distributions
on any Junior Units.


(d)When distributions are not declared and paid (or duly provided for) on any
Distribution Payment Date (or, in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates pertaining to the
Series A Preferred Mirror Units, on a distribution payment date falling within
the related Distribution Period) in full upon the Series A Preferred Mirror
Units or any Parity Units, all distributions declared upon the Series A
Preferred Mirror Units and all such Parity Units payable on such Distribution
Payment Date (or, in the case of Parity Units having distribution payment dates
different from the Distribution Payment Dates, on a distribution payment date
falling within the related Distribution Period) shall be declared pro rata so
that the respective amounts of such distributions shall bear the same ratio to
each other as all declared and unpaid distributions per Unit on the Series A
Preferred Mirror Units and all unpaid







--------------------------------------------------------------------------------





distributions, including any accumulations, on all Parity Units payable on such
Distribution Payment Date (or in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates pertaining to the
Series A Preferred Mirror Units, on a distribution payment date falling within
the related Distribution Period) bear to each other.


(e)No distributions may be declared or paid or set apart for payment on any
Series A Preferred Mirror Units if at the same time any arrears exist or default
exists in the payment of distributions on any outstanding Units ranking, as to
the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series A Preferred Mirror Units, subject to any applicable
terms of such outstanding Units.


(f)Series A Holders shall not be entitled to any distributions, whether payable
in cash or property, other than as provided in this Agreement and shall not be
entitled to interest, or any sum in lieu of interest, in respect of any
distribution payment, including any such payment which is delayed or foregone.


(g)The Partnership and the Series A Holders intend that no portion of the
distributions paid to the Series A Holders pursuant to this Section 11.02 shall
be treated as a “guaranteed payment” within the meaning of Section 707(c) of the
Code, and the Partnership and Series A Holders shall not take any position
inconsistent with such intention, except if there is a change in applicable law
or final determination by the Internal Revenue Service that is inconsistent with
such intention.


Section 11.03. Rank


. The Series A Preferred Mirror Units shall rank, with respect to payment of
distributions and distribution of assets upon a Dissolution Event:


(a)junior to all of the Partnership’s existing and future indebtedness and any
equity securities, including Preferred Units, that the Partnership may authorize
or issue, the terms of which provide that such securities shall rank senior to
the Series A Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event;


(b)equally to any Parity Units; and


(c)senior to any Junior Units. Section 11.04. Redemption
.


(a)Notwithstanding anything to the contrary contained in this Agreement, at any
time and from time to time, the Partnership may, in the General Partner’s sole
discretion, redeem the Series A Preferred Mirror Units, out of funds legally
available therefor, in whole or in part, at a redemption price equal to the
Series A Liquidation Preference plus an amount equal to declared and unpaid
distributions from the Distribution Payment Date immediately preceding the
redemption date to, but excluding, the redemption date.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(b)If the Issuer redeems its Series A Preferred Shares pursuant to a Change of
Control Event or a Series A Tax Redemption Event, then the Partnership may, in
the General Partner’s sole discretion, redeem the Series A Preferred Mirror
Units, in whole but not in part, out of funds legally available therefor, at a
redemption price equal to $25.25 per Series A Preferred Mirror Unit plus an
amount equal to the declared and unpaid distributions. So long as funds
sufficient to pay the redemption price for all of the Series A Preferred Mirror
Units called for redemption have been set aside for payment, from and after the
redemption date, such Series A Preferred Mirror Units called for redemption
shall no longer be deemed outstanding, and all rights of the Series A Holders
thereof shall cease other than the right to receive the redemption price,
without interest.


(c)Without limiting clause (b) of this Section 11.04, if the Partnership shall
deposit on or prior to any date fixed for redemption of Series A Preferred
Mirror Units, with any bank or trust company, as a trust fund, or in an account
for the benefit of and/or Controlled by the General Partner or the Partnership,
a fund sufficient to redeem the Series A Preferred Mirror Units called for
redemption, with irrevocable instructions and authority to such bank or trust
company (if applicable) to pay on and after the date fixed for redemption or
such earlier date as the General Partner may determine, to the respective Series
A Holders, the redemption price thereof, then from and after the date of such
deposit (although prior to the date fixed for redemption) such Series A
Preferred Mirror Units so called shall be deemed to be redeemed and such deposit
shall be deemed to constitute full payment of such Series A Preferred Mirror
Units to the holders thereof and from and after the date of such deposit such
Series A Preferred Mirror Units shall no longer be deemed to be outstanding, and
the holders thereof shall cease to be holders of Units with respect to such
Series A Preferred Mirror Units, and shall have no rights with respect thereto
except only the right to receive from such bank or trust company, or account for
the benefit of and/or Controlled by the General Partner or the Partnership, on
the redemption date or such earlier date as the General Partner may determine,
payment of the redemption price of such Series A Preferred Mirror Units without
interest.


(d)The Series A Holders shall have no right to require redemption of any Series
A Preferred Mirror Units.


Section 11.05. Series A Distribution Rate


. If the distribution rate per annum on the Series A Preferred Shares issued by
the Issuer shall increase pursuant to Section 13.5 of the Issuer LLC Agreement,
then the Series A Distribution Rate shall increase by the same amount beginning
on the same date as set forth in Article XIII of the Issuer LLC Agreement.


Section 11.06. Allocations


. Before giving effect to the allocations set forth in Article V, Gross Ordinary
Income for the Fiscal Year shall be specially allocated pro rata to the holders
of Series A Preferred Mirror Units in accordance with each holder’s Percentage
Interest with respect to their Series A Preferred Mirror Units in an amount
equal to the sum of (i) the amount of cash distributed with respect to the
Series A Preferred Mirror Units pursuant to Section 11.02 during such Fiscal
Year and (ii) the excess, if any, of the amount of cash distributed with respect
to the Series A Preferred Mirror Units







--------------------------------------------------------------------------------





pursuant to Section 11.02 in all prior Fiscal Years over the amount of Gross
Ordinary Income allocated to the Series A Holders pursuant to this Section 11.06
in all prior Fiscal Years. To the extent that there is insufficient Gross
Ordinary Income for a Fiscal Year to allocate to the Series A Holders pursuant
to the prior sentence and to the Series B Holders pursuant to Section 12.06,
Gross Ordinary Income shall be allocated to the Series A Holders and Series B
Holders for such Fiscal Year on a pro rata basis based on the amount of
distributions paid in respect of the Series A Preferred Shares and Series B
Preferred Shares respectively in such Fiscal Year.


Section 11.07. Voting


. Notwithstanding any provision in this Agreement or the Partnership Law to the
contrary, the Series A Preferred Mirror Units shall not have any relative,
participating, optional or other voting, consent or approval rights or powers,
and the vote, consent or approval of the Series A Holders shall not be required
for the taking of any Partnership action or inaction.


Section 11.08. Liquidation Rights


.


(a)Upon any Dissolution Event, after payment or provision for the liabilities of
the Partnership (including the expenses of such Dissolution Event) and the
satisfaction of all claims ranking senior to the Series A Preferred Mirror Units
in accordance with Section 9.03, the Series A Holders shall be entitled to
receive out of the assets of the Partnership or proceeds thereof available for
distribution to Partners, before any payment or distribution of assets is made
in respect of Junior Units, distributions equal to the positive balance in their
Capital Accounts (to the extent such positive balance is attributable to
ownership of the Series A Preferred Mirror Units and after taking into account
allocations of Gross Ordinary Income to the Series A Holders pursuant to Section
11.06 for the taxable year in which the Dissolution Event occurs) pursuant to
Section 9.03, pro rata based on the full respective distributable amounts to
which each Series A Holder is entitled pursuant to this Section 11.08(a).


(b)Upon a Dissolution Event, after each Series A Holder receives a payment equal
to the positive balance in its Capital Account (to the extent such positive
balance is attributable to ownership of the Series A Preferred Mirror Units and
after taking into account allocations of Gross Ordinary Income to the Series A
Holders pursuant to Section 11.06 for the taxable year in which the Dissolution
Event occurs), such Series A Holder shall not be entitled to any further
participation in any distribution of assets by the Partnership.


(c)If the assets of the Partnership available for distribution upon a
Dissolution Event are insufficient to pay in full the aggregate amount payable
to the Series A Holders and holders of all other outstanding Parity Units, if
any, such assets shall be distributed to the Series A Holders and holders of
such Parity Units pro rata, based on the full respective distributable amounts
to which each such Partner is entitled pursuant to this Section 11.08.


(d)Nothing in this Section 11.08 shall be understood to entitle the Series A
Holders to be paid any amount upon the occurrence of a Dissolution Event until
holders of any classes or series of Units ranking, as to the distribution of
assets upon a Dissolution Event, senior





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





to the Series A Preferred Mirror Units have been paid all amounts to which such
classes or series of Units are entitled.


(e)For the purposes of this Section 11.08, a Dissolution Event shall not be
deemed to have occurred in connection with (i) a Substantially All Merger or a
Substantially All Sale whereby a member of the Apollo Operating Group is the
surviving Person or the Person formed by such transaction is organized under the
laws of a Permitted Jurisdiction and has expressly assumed all of the
obligations under the AOG Series A Mirror Interests, (ii) the sale or
disposition of a member of the Apollo Operating Group (whether by merger,
consolidation or the sale of all or substantially all of its assets) if such
sale or disposition is not a Substantially All Merger or Substantially All Sale,
(iii) the sale or disposition of a member of the Apollo Operating Group should
such member not constitute a “significant subsidiary” of the Issuer under Rule
1- 02(w) of Regulation S-X promulgated by the SEC, (iv) an event where the
Series A Preferred Shares have been fully redeemed pursuant to the terms of the
Issuer LLC Agreement or if proper notice of redemption of the Series A Preferred
Shares has been given and funds sufficient to pay the redemption price for all
of the Series A Preferred Shares called for redemption have been set aside for
payment pursuant to the terms of the Issuer LLC Agreement, (v) transactions
where the assets of a member of the Apollo Operating Group being liquidated,
dissolved or wound up are immediately contributed to another member of the
Apollo Operating Group, and (vi) with respect to a member of the Apollo
Operating Group, a Permitted Transfer or a Permitted Reorganization (any of (i)
through (vi), a “Series A Dissolution Exception”).


(f)In the event that any member of the Apollo Operating Group liquidates, winds
up or dissolves, including a Dissolution Event, the Partnership shall not
declare or pay or set apart payment on its Junior Units unless the outstanding
liquidation preference on all outstanding AOG Series A Mirror Interests of each
member of the Apollo Operating Group shall have been repaid via redemption or
otherwise. Notwithstanding the foregoing, no such limitation shall apply to or
upon (i) a Series A Dissolution Exception or (ii) an event where the Issuer’s
Series A Preferred Shares have been fully redeemed pursuant to the terms of the
Issuer LLC Agreement or if proper notice of redemption of the Series A Preferred
Shares has been given and funds sufficient to pay the redemption price for all
of the Series A Preferred Shares called for redemption have been set aside by or
on behalf of the Issuer for payment pursuant to the terms of the Issuer LLC
Agreement.


Section 11.09. No Duties to Series A Holders


. Notwithstanding anything to the contrary in this Agreement, to the fullest
extent permitted by law, neither the General Partner nor any other Covered
Person shall have any duties or liabilities to the Series A Holders.


Section 11.10. Coordination Among Apollo Operating Group


. To facilitate compliance with the limitations set forth in Section 11.02(b)
and Section 11.08(f) above, the General Partner shall coordinate with, and
provide advance notice to, the general partner or manager of each other member
of the Apollo Operating Group with respect to planned distributions, holdbacks,
liquidations, dissolutions, redemptions or repurchases of equity







--------------------------------------------------------------------------------





interests and extraordinary transactions, using such procedures as the General
Partner and such other general partners collectively shall determine from time
to time.


Section 11.11. Amendments and Waivers


. Notwithstanding the provisions of Section 13.11 of the Agreement, the
provisions of this Article XI may be amended, supplemented, waived or modified
by the action of the General Partner without the consent of any other Partner.


Section 11.12. Expenses


. It is the intent of the Issuer, the Partnership and the other members of the
Apollo Operating Group that the offering of the Series A Preferred Shares by the
Issuer is for the benefit of the Partnership and the other members of the Apollo
Operating Group and therefore the fees and expenses (including any underwriter
discounts and fees) associated with the offering of the Series A Preferred
Shares by the Issuer (the “Series A Offering Expenses”) shall be borne by the
members of the Apollo Operating Group. In order to implement such intent, (i)
the Issuer will be deemed to have contributed the gross proceeds raised in the
offering of the Series A Preferred Shares to APO Asset Co., LLC, APO (FC), LLC,
APO (FC II), LLC, APO (FC III), LLC, APO UK (FC),
LLC and APO Corp. (in exchange for a note in the case of APO Corp.), in
accordance with the books and records of such entities, which will in turn
contribute the gross proceeds to the Partnership and the other members of the
Apollo Operating Group in exchange for Series A Preferred mirror units issued by
the Partnership and the other members of the Apollo Operating Group, and (ii)
the Partnership and the other members of the Apollo Operating Group will be
deemed to have paid the Series A Offering Expenses, pro rata based on the
relative amount of gross proceeds each member of the Apollo Operating Group is
deemed to have received.


Article XII


TERMS, RIGHTS, POWERS, PREFERENCES AND DUTIES OF SERIES B PREFERRED MIRROR UNITS


Section 12.01. Designation


. The Series B Preferred Mirror Units are hereby designated and created as a
series of Preferred Units. Each Series B Preferred Mirror Unit shall be
identical in all respects to every other Series B Preferred Mirror Unit. As of
any date of determination, the Percentage Interest as to any Series B Holder in
its capacity as such with respect to Series B Preferred Mirror Units shall be 0%
as such term applies to all Partners; provided, however, that when such term is
used to only apply to Series B Holders, “Percentage Interest” shall mean, with
respect to any holder of Series B Preferred Mirror Units in its capacity as such
as of any date, the ratio (expressed as a percentage) of the number of Series B
Preferred Mirror Units held by such holder on such date relative to the
aggregate number of Series B Preferred Mirror Units then outstanding as of such
date. The General Partner may cause the Partnership to, from time to time,
without notice to or consent of the Series B Holders or holders of other Parity
Units, issue additional Series B Preferred Mirror Units.


Section 12.02. Distributions





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





.


(a)The Series B Holders shall be entitled to receive with respect to each Series
B Preferred Mirror Unit owned by such holder, when, as and if declared by the
General Partner in its sole discretion out of funds legally available therefor,
non-cumulative quarterly cash distributions, on the applicable Distribution
Payment Date that corresponds to the Record Date for which the General Partner
has declared a distribution, if any, at a rate per annum equal to the Series B
Distribution Rate (subject to Section 12.05 of this Agreement) of the Series B
Liquidation Preference. Such distributions shall be non-cumulative.
Distributions payable on the Series B Preferred Mirror Units for any period less
than a full Distribution Period shall be computed on the basis of a 360-day year
consisting of twelve 30-day months. Declared distributions will be payable on
the relevant Distribution Payment Date to Series B Holders as they appear on the
LP Register at the close of business, New York City time, on a Series B Record
Date, provided that if the Series B Record Date is not a Business Day, the
declared distributions will be payable on the relevant Distribution Payment Date
to Series B Holders as they appear on the LP Register at the close of business,
New York City time, on the Business Day immediately preceding such Series B
Record Date.


(b)So long as any Series B Preferred Mirror Units are outstanding, for any
then-current Distribution Period, unless distributions have been declared and
paid or declared and set apart for payment on (i) all AOG Series B Mirror
Interests or (ii) the Series B Preferred Shares, then, in each case for such
then-current Distribution Period only, (i) no distributions may be declared or
paid or set apart for payment by the Partnership on any Junior Units and (ii)
the Partnership may not repurchase any of its Junior Units; provided, however,
that, the foregoing limitations shall not apply to (x) a distribution to any
holder of equity interests of the Partnership in order to permit such holder (or
parent of such holder) to net share settle equity-based awards granted under the
Issuer’s 2007 Omnibus Equity Incentive Plan (or any successor or similar plan)
in order to satisfy associated tax obligations, (y) pro rata Tax Distributions
in accordance with Section 4.01(b) as in effect on the date the Series B
Preferred Shares are first issued and/or (z) distributions paid in Junior Units
or options, warrants or rights to subscribe for or purchase Junior Units or with
proceeds from the substantially concurrent sale of Junior Units.


(c)The General Partner may, in its sole discretion, choose to pay distributions
on the Series B Preferred Mirror Units without the payment of any distributions
on any Junior Units.


(d)When distributions are not declared and paid (or duly provided for) on any
Distribution Payment Date (or, in the case of Parity Units having distribution
payment dates different from the Distribution Payment Dates pertaining to the
Series B Preferred Mirror Units, on a distribution payment date falling within
the related Distribution Period) in full upon the Series B Preferred Mirror
Units or any Parity Units, all distributions declared upon the Series B
Preferred Mirror Units and all such Parity Units payable on such Distribution
Payment Date (or, in the case of Parity Units having distribution payment dates
different from the Distribution Payment Dates, on a distribution payment date
falling within the related Distribution Period) shall be declared pro rata so
that the respective amounts of such distributions shall bear the same ratio to
each other as all declared and unpaid distributions per Unit on the Series B
Preferred Mirror Units and all unpaid distributions, including any
accumulations, on all Parity Units payable on such Distribution







--------------------------------------------------------------------------------





Payment Date (or in the case of Parity Units having distribution payment dates
different from the Distribution Payment Dates pertaining to the Series B
Preferred Mirror Units, on a distribution payment date falling within the
related Distribution Period) bear to each other.


(e)No distributions may be declared or paid or set apart for payment on any
Series B Preferred Mirror Units if at the same time any arrears exist or default
exists in the payment of distributions on any outstanding Units ranking, as to
the payment of distributions and distribution of assets upon a Dissolution
Event, senior to the Series B Preferred Mirror Units, subject to any applicable
terms of such outstanding Units.


(f)Series B Holders shall not be entitled to any distributions, whether payable
in cash or property, other than as provided in this Agreement and shall not be
entitled to interest, or any sum in lieu of interest, in respect of any
distribution payment, including any such payment which is delayed or foregone.


(g)The Partnership and the Series B Holders intend that no portion of the
distributions paid to the Series B Holders pursuant to this Section 12.02 shall
be treated as a “guaranteed payment” within the meaning of Section 707(c) of the
Code, and the Partnership and Series B Holders shall not take any position
inconsistent with such intention, except if there is a change in applicable law
or final determination by the Internal Revenue Service that is inconsistent with
such intention.


Section 12.03. Rank


. The Series B Preferred Mirror Units shall rank, with respect to payment of
distributions and distribution of assets upon a Dissolution Event:


(a)junior to all of the Partnership’s existing and future indebtedness and any
equity securities, including Preferred Units, that the Partnership may authorize
or issue, the terms of which provide that such securities shall rank senior to
the Series B Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event;


(b)equally to any Parity Units; and


(c)senior to any Junior Units. Section 12.04. Redemption
.


(a)Notwithstanding anything to the contrary contained in this Agreement, at any
time and from time to time, the Partnership may, in the General Partner’s sole
discretion, redeem the Series B Preferred Mirror Units, out of funds legally
available therefor, in whole or in part, at a redemption price equal to the
Series B Liquidation Preference plus an amount equal to declared and unpaid
distributions from the Distribution Payment Date immediately preceding the
redemption date to, but excluding, the redemption date.







--------------------------------------------------------------------------------





(b)If the Issuer redeems its Series B Preferred Shares pursuant to a Change of
Control Event or a Series B Tax Redemption Event, then the Partnership may, in
the General Partner’s sole discretion, redeem the Series B Preferred Mirror
Units, in whole but not in part, out of funds legally available therefor, at a
redemption price equal to $25.25 per Series B Preferred Mirror Unit plus an
amount equal to the declared and unpaid distributions. If the Issuer redeems its
Series B Preferred Shares pursuant to a Rating Agency Redemption Event, then the
Partnership may, in the General Partner’s sole discretion, redeem the Series B
Preferred Mirror Units, in whole but not in part, out of funds legally available
therefor, at a redemption price equal to $25.50 per Series B Preferred Mirror
Unit plus an amount equal to the declared and unpaid distributions. So long as
funds sufficient to pay the redemption price for all of the Series B Preferred
Mirror Units called for redemption have been set aside for payment, from and
after the redemption date, such Series B Preferred Mirror Units called for
redemption shall no longer be deemed outstanding, and all rights of the Series B
Holders thereof shall cease other than the right to receive the redemption
price, without interest.


(c)Without limiting clause (b) of this Section 12.04, if the Partnership shall
deposit on or prior to any date fixed for redemption of Series B Preferred
Mirror Units, with any bank or trust company, as a trust fund, or in an account
for the benefit of and/or Controlled by the General Partner or the Partnership,
a fund sufficient to redeem the Series B Preferred Mirror Units called for
redemption, with irrevocable instructions and authority to such bank or trust
company (if applicable) to pay on and after the date fixed for redemption or
such earlier date as the General Partner may determine, to the respective Series
B Holders, the redemption price thereof, then from and after the date of such
deposit (although prior to the date fixed for redemption) such Series B
Preferred Mirror Units so called shall be deemed to be redeemed and such deposit
shall be deemed to constitute full payment of such Series B Preferred Mirror
Units to the holders thereof and from and after the date of such deposit such
Series B Preferred Mirror Units shall no longer be deemed to be outstanding, and
the holders thereof shall cease to be holders of Units with respect to such
Series B Preferred Mirror Units, and shall have no rights with respect thereto
except only the right to receive from such bank or trust company, or account for
the benefit of and/or Controlled by the General Partner or the Partnership, on
the redemption date or such earlier date as the General Partner may determine,
payment of the redemption price of such Series B Preferred Mirror Units without
interest.


(d)The Series B Holders shall have no right to require redemption of any Series
B Preferred Mirror Units.


Section 12.05. Series B Distribution Rate


. If the distribution rate per annum on the Series B Preferred Shares issued by
the Issuer shall increase pursuant to Section 14.5 of the Issuer LLC Agreement,
then the Series B Distribution Rate shall increase by the same amount beginning
on the same date as set forth in Article XIV of the Issuer LLC Agreement.


Section 12.06. Allocations


. Before giving effect to the allocations set forth in Article V, Gross Ordinary
Income for the Fiscal Year shall be specially allocated pro rata to the holders
of Series B Preferred Mirror





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Units in accordance with each holder’s Percentage Interest with respect to their
Series B Preferred Mirror Units in an amount equal to the sum of (i) the amount
of cash distributed with respect to the Series B Preferred Mirror Units pursuant
to Section 12.02 during such Fiscal Year and (ii) the excess, if any, of the
amount of cash distributed with respect to the Series B Preferred Mirror Units
pursuant to Section 12.02 in all prior Fiscal Years over the amount of Gross
Ordinary Income allocated to the Series B Holders pursuant to this Section 12.06
in all prior Fiscal Years. To the extent that there is insufficient Gross
Ordinary Income for a Fiscal Year to allocate to the Series B Holders pursuant
to the prior sentence and to the Series A Holders pursuant to Section 11.06,
Gross Ordinary Income shall be allocated to the Series B Holders and Series A
Holders for such Fiscal Year on a pro rata basis based on the amount of
distributions paid in respect of the Series B Preferred Shares and Series A
Preferred Shares respectively in such Fiscal Year.


Section 12.07. Voting


. Notwithstanding any provision in this Agreement or the Partnership Law to the
contrary, the Series B Preferred Mirror Units shall not have any relative,
participating, optional or other voting, consent or approval rights or powers,
and the vote, consent or approval of the Series B Holders shall not be required
for the taking of any Partnership action or inaction.


Section 12.08. Liquidation Rights


.


(a)Upon any Dissolution Event, after payment or provision for the liabilities of
the Partnership (including the expenses of such Dissolution Event) and the
satisfaction of all claims ranking senior to the Series B Preferred Mirror Units
in accordance with Section 9.03, the Series B Holders shall be entitled to
receive out of the assets of the Partnership or proceeds thereof available for
distribution to Partners, before any payment or distribution of assets is made
in respect of Junior Units, distributions equal to the positive balance in their
Capital Accounts (to the extent such positive balance is attributable to
ownership of the Series B Preferred Mirror Units and after taking into account
allocations of Gross Ordinary Income to the Series B Holders pursuant to Section
12.06 for the taxable year in which the Dissolution Event occurs) pursuant to
Section 9.03, pro rata based on the full respective distributable amounts to
which each Series B Holder is entitled pursuant to this Section 12.08(a).


(b)Upon a Dissolution Event, after each Series B Holder receives a payment equal
to the positive balance in its Capital Account (to the extent such positive
balance is attributable to ownership of the Series B Preferred Mirror Units and
after taking into account allocations of Gross Ordinary Income to the Series B
Holders pursuant to Section 12.06 for the taxable year in which the Dissolution
Event occurs), such Series B Holder shall not be entitled to any further
participation in any distribution of assets by the Partnership.


(c)If the assets of the Partnership available for distribution upon a
Dissolution Event are insufficient to pay in full the aggregate amount payable
to the Series B Holders and holders of all other outstanding Parity Units, if
any, such assets shall be distributed to the Series B Holders and holders of
such Parity Units pro rata, based on the full respective distributable amounts
to which each such Partner is entitled pursuant to this Section 12.08.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(d)Nothing in this Section 12.08 shall be understood to entitle the Series B
Holders to be paid any amount upon the occurrence of a Dissolution Event until
holders of any classes or series of Units ranking, as to the distribution of
assets upon a Dissolution Event, senior to the Series B Preferred Mirror Units
have been paid all amounts to which such classes or series of Units are
entitled.


(e)For the purposes of this Section 12.08, a Dissolution Event shall not be
deemed to have occurred in connection with (i) a Substantially All Merger or a
Substantially All Sale whereby a member of the Apollo Operating Group is the
surviving Person or the Person formed by such transaction is organized under the
laws of a Permitted Jurisdiction and has expressly assumed all of the
obligations under the AOG Series B Mirror Interests, (ii) the sale or
disposition of a member of the Apollo Operating Group (whether by merger,
consolidation or the sale of all or substantially all of its assets) if such
sale or disposition is not a Substantially All Merger or Substantially All Sale,
(iii) the sale or disposition of a member of the Apollo Operating Group should
such member not constitute a “significant subsidiary” of the Issuer under Rule
1- 02(w) of Regulation S-X promulgated by the SEC, (iv) an event where the
Series B Preferred Shares have been fully redeemed pursuant to the terms of the
Issuer LLC Agreement or if proper notice of redemption of the Series B Preferred
Shares has been given and funds sufficient to pay the redemption price for all
of the Series B Preferred Shares called for redemption have been set aside for
payment pursuant to the terms of the Issuer LLC Agreement, (v) transactions
where the assets of a member of the Apollo Operating Group being liquidated,
wound up or dissolved are immediately contributed to another member of the
Apollo Operating Group, and (vi) with respect to a member of the Apollo
Operating Group, a Permitted Transfer or a Permitted Reorganization (any of (i)
through (vi), a “Series B Dissolution Exception”).


(f)In the event that any member of the Apollo Operating Group liquidates, winds
up or dissolves, including a Dissolution Event, the Partnership shall not
declare or pay or set apart payment on its Junior Units unless the outstanding
liquidation preference on all outstanding AOG Series B Mirror Interests of each
member of the Apollo Operating Group shall have been repaid via redemption or
otherwise. Notwithstanding the foregoing, no such limitation shall apply to or
upon (i) a Series B Dissolution Exception or (ii) an event where the Issuer’s
Series B Preferred Shares have been fully redeemed pursuant to the terms of the
Issuer LLC Agreement or if proper notice of redemption of the Series B Preferred
Shares has been given and funds sufficient to pay the redemption price for all
of the Series B Preferred Shares called for redemption have been set aside by or
on behalf of the Issuer for payment pursuant to the terms of the Issuer LLC
Agreement.


Section 12.09. No Duties to Series B Holders


. Notwithstanding anything to the contrary in this Agreement, to the fullest
extent permitted by law, neither the General Partner nor any other Covered
Person shall have any duties or liabilities to the Series B Holders.


Section 12.10. Coordination Among Apollo Operating Group


. To facilitate compliance with the limitations set forth in Section 12.02(b)
and Section 12.08(f) above, the General Partner shall coordinate with, and
provide advance notice to, the







--------------------------------------------------------------------------------





general partner or manager of each other member of the Apollo Operating Group
with respect to planned distributions, holdbacks, liquidations, dissolutions,
redemptions or repurchases of equity interests and extraordinary transactions,
using such procedures as the General Partner and such other general partners
collectively shall determine from time to time.


Section 12.11. Amendments and Waivers


. Notwithstanding the provisions of Section 13.11 of the Agreement, the
provisions of this Article XII may be amended, supplemented, waived or modified
by the action of the General Partner without the consent of any other Partner.


Section 12.12. Expenses


. It is the intent of the Issuer, the Partnership and the other members of the
Apollo Operating Group that the offering of the Series B Preferred Shares by the
Issuer is for the benefit of the Partnership and the other members of the Apollo
Operating Group and therefore the fees and expenses (including any underwriter
discounts and fees) associated with the offering of the Series B Preferred
Shares by the Issuer (the “Series B Offering Expenses”) shall be borne by the
members of the Apollo Operating Group. In order to implement such intent, (i)
the Issuer will be deemed to have contributed the gross proceeds raised in the
offering of the Series B Preferred Shares to APO Asset Co., LLC, APO (FC), LLC,
APO (FC II), LLC, APO (FC III), LLC, APO UK (FC),
LLC and APO Corp. (in exchange for a note in the case of APO Corp.), in
accordance with the books and records of such entities, which will in turn
contribute the gross proceeds to the Partnership and the other members of the
Apollo Operating Group in exchange for Series B Preferred mirror units issued by
the Partnership and the other members of the Apollo Operating Group, and (ii)
the Partnership and the other members of the Apollo Operating Group will be
deemed to have paid the Series B Offering Expenses, pro rata based on the
relative amount of gross proceeds each member of the Apollo Operating Group is
deemed to have received.


Article XIII MISCELLANEOUS


Section 13.01. Severability


. If any term or other provision of this Agreement is held to be invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions is not affected in any manner materially adverse to any party. Upon
a determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.


Section 13.02. Notices







--------------------------------------------------------------------------------




. All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery







--------------------------------------------------------------------------------





in person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 13.02):


(a)
If to the Partnership, to:



Apollo Principal Holdings II, L.P.
c/o Apollo Principal Holdings II GP, LLC 9 West 57th St., 43rd Floor
New York, NY 10019


(b)
If to any Limited Partner, to:



Apollo Principal Holdings II, L.P.
c/o Apollo Principal Holdings II GP, LLC 9 West 57th St., 43rd Floor
New York, NY 10019


(c)
If to the General Partner, to:



Apollo Principal Holdings II GP, LLC 9 West 57th St., 43rd Floor
New York, NY 10019 Section 13.03. Cumulative Remedies
. The rights and remedies provided by this Agreement are cumulative and the use
of any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies. Said rights and remedies are given in addition to
any other rights the parties may have by Law.


Section 13.04. Binding Effect


. This Agreement shall be binding upon and inure to the benefit of all of the
parties and, to the extent permitted by this Agreement, their successors,
executors, administrators, heirs, legal representatives and assigns.


Section 13.05. Interpretation


. Throughout this Agreement, nouns, pronouns and verbs shall be construed as
masculine, feminine, neuter, singular or plural, whichever shall be applicable.
Unless otherwise specified, all references herein to “Articles,” “Sections” and
paragraphs shall refer to corresponding provisions of this Agreement.


Section 13.06. Counterparts







--------------------------------------------------------------------------------





. This Agreement may be executed and delivered (including by facsimile
transmission or other electronic means) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 13.06.


Section 13.07. Further Assurances


. Each Limited Partner shall perform all other acts and execute and deliver all
other documents as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.


Section 13.08. Entire Agreement


.


(a)This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.


(b)For the avoidance of doubt, each of the Limited Partners that serve as a
senior managing director of any of the Apollo Operating Group entities or their
Subsidiaries may from time to time enter into agreements with the Partnership in
respect of the terms of such service.


Section 13.09. Governing Law


. This Agreement shall be governed by and construed in accordance with the laws
of the Cayman Islands. To the fullest extent permitted by applicable law, the
General Partner and each Limited Partner hereby agree that any claim, action or
proceeding by any Limited Partner seeking any relief whatsoever based on,
arising out of or in connection with, this Agreement or the Partnership’s
business or affairs shall be brought only in the courts located in the Cayman
Islands. EACH PARTNER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 13.10. Expenses


. Except as otherwise specified in this Agreement, the Partnership shall be
responsible for all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with its operation.







--------------------------------------------------------------------------------





Section 13.11. Amendments and Waivers


.


(a)This Agreement (including the Annexes hereto) may be amended, supplemented,
waived or modified by the written consent of the General Partner, subject to
Article XI and Article XII; provided that any amendment that would have a
material adverse effect on the rights or preferences of any Class of Units in
relation to other Classes of Units must be approved by the holders of not less
than a majority of the Percentage Interests of the Class affected; provided
further, that the General Partner may, without the written consent of any
Limited Partner or any other Person, amend, supplement, waive or modify any
provision of this Agreement and execute, swear to, acknowledge, deliver, file
and record whatever documents may be required in connection therewith, to
reflect: (i) any amendment, supplement, waiver or modification that the General
Partner determines to be necessary or appropriate in connection with the
creation, authorization or issuance of any class or series of equity interest in
the Partnership; (ii) the admission, substitution, withdrawal or removal of
Partners in accordance with this Agreement; (iii) a change in the name of the
Partnership, the location of the principal place of business of the Partnership,
the registered agent of the Partnership or the registered office of the
Partnership; (iv) any amendment, supplement, waiver or modification that the
General Partner determines in its sole discretion to be necessary or appropriate
to address changes in United States federal income tax regulations, legislation
or interpretation; and (v) a change in the Fiscal Year or taxable year of the
Partnership and any other changes that the General Partner determines to be
necessary or appropriate as a result of a change in the Fiscal Year or taxable
year of the Partnership including a change in the dates on which distributions
are to be made by the Partnership.


(b)No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.


(c)The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation Section
1.83-3(1) (or any similar provision) under which the fair market value of a
partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all partnership
interests transferred in connection with the performance of services while the
election remains effective, and (iii) any other related amendments.


(d)Except as may be otherwise required by law in connection with the winding-
up, liquidation or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.







--------------------------------------------------------------------------------





(e)Upon obtaining such approvals required by this Agreement and without further
action or execution by any other Person, including any Limited Partner, (i) any
amendment to this Agreement may be implemented and reflected in a writing
executed solely by the General Partner, and (ii) the Limited Partners shall be
deemed a party to and bound by such amendment of this Agreement.


Section 13.12. No Third Party Beneficiaries


. Except with respect to the rights of Covered Persons hereunder, each of whom
shall be an intended beneficiary and shall be entitled to enforce the provisions
of Section 10.02 as if it were a party to this Agreement, this Agreement shall
be binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and successors and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity, any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement and such other Persons shall not have any rights under the
Contracts (Rights of Third Parties) Law (as amended) to enforce any term of this
Agreement. Notwithstanding any term of this Agreement, the consent of or notice
to any Person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any variations, waiver, assignment,
novation, release or settlement under the Agreement at any time.


Section 13.13. Headings


. The headings and subheadings in this Agreement are included for convenience
and identification only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.


Section 13.14. Construction


. Each party hereto acknowledges and agrees it has had the opportunity to draft,
review and edit the language of this Agreement and that it is the intent of the
parties hereto that no presumption for or against any party arising out of
drafting all or any part of this Agreement will be applied in any dispute
relating to, in connection with or involving this Agreement. Accordingly, the
parties hereby waive to the fullest extent permitted by law the benefit of any
rule of Law or any legal decision that would require that in cases of
uncertainty, the language of a contract should be interpreted most strongly
against the party who drafted such language.


Section 13.15. Power of Attorney


. Each Limited Partner, by its execution hereof, hereby irrevocably makes,
constitutes and appoints the General Partner as its true and lawful agent and
attorney in fact, with full power of substitution and full power and authority
in its name, place and stead, to make, execute, sign, acknowledge, swear to,
record and file (a) this Agreement and any amendment to this Agreement that has
been adopted as herein provided; (b) all certificates and other instruments
(including consents and ratifications which the Limited Partners have agreed to
provide upon a matter receiving the agreed support of Limited Partners) deemed
advisable by the General Partner to carry out the provisions of this Agreement
(including the provisions of Section 8.04) and Law or to permit the





--------------------------------------------------------------------------------




Partnership to become or to continue as an exempted limited partnership or
partnership wherein the Limited Partners have limited liability in each
jurisdiction where the Partnership may







--------------------------------------------------------------------------------





be doing business; (c) all instruments that the General Partner deems
appropriate to reflect a change or modification of this Agreement or the
Partnership in accordance with this Agreement, including, without limitation,
the admission of additional Limited Partners or substituted Limited Partners
pursuant to the provisions of this Agreement; (d) all conveyances and other
instruments or papers deemed advisable by the General Partner to effect the
liquidation and termination of the Partnership; and (e) all fictitious or
assumed name certificates required or permitted (in light of the Partnership’s
activities) to be filed on behalf of the Partnership. With respect to each
Limited Partner, the foregoing power of attorney is intended to secure a
proprietary interest of the General Partner and the performance of the
obligations of each such Limited Partner, shall be irrevocable and shall survive
the bankruptcy of such Limited Partner and may be exercised by the General
Partner either by signing separately as attorney in fact for such Limited
Partner or executing an instrument, by a single signature of the General Partner
acting as attorney in fact for all of them.


Section 13.16. Letter Agreements; Schedules


. Notwithstanding the provisions of this Agreement, including Section 13.11, it
is hereby acknowledged and agreed that the General Partner on its own behalf or
on behalf of the Partnership without the approval of any Limited Partner or any
other Person may enter into a side letter or similar agreement to or with a
Limited Partner which has the effect of establishing rights under, or altering
or supplementing the terms of, this Agreement. The parties hereto agree that any
terms contained in a side letter or similar agreement to or with a Limited
Partner shall govern with respect to such Limited Partner notwithstanding the
provisions of this Agreement. The General Partner may from time to time execute
and deliver to the Limited Partners schedules which set forth information
contained in the books and records of the Partnership and any other matters
deemed appropriate by the General Partner. Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever.


Section 13.17. Partnership Status


. The parties intend to treat the Partnership as a partnership for United States
federal income tax purposes.


[Signature Page Follows]





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as a deed of the date first above written.


General Partner:                APOLLO PRINCIPAL HOLDINGS II GP, LLC




By:    /s/ Shari Verschell                
Name:    Shari Verschell
Title:    Vice President




Witness:    Juliette Sandleitner        
Name:    Juliette Sandleitner




Limited Partners:                APO CORP.




By:    /s/ John J. Suydam                
Name:    John J. Suydam
Title:    Vice President




Witness:    Tami Pirone             
Name:    Tami Pirone




AP PROFESSIONAL HOLDINGS, L.P.


By:     BRH Holdings GP, Ltd.
Its general partner


By:    /s/ John J. Suydam                
Name:    John J. Suydam
Title:    Vice President




Witness:    Tami Pirone                
Name:    Tami Pirone



















--------------------------------------------------------------------------------




Apollo Principal Holdings II, L.P.
Sixth Amended and Restated Exempted Limited Partnership Agreement
Signature Page





--------------------------------------------------------------------------------





Annex A


Apollo Principal Holdings I, L.P. and each of its affiliated carry and co-invest
vehicles; Apollo Principal Holdings II, L.P. and each of its affiliated carry
and co-invest vehicles; Apollo Principal Holdings III, L.P. and each of its
affiliated carry and co-invest vehicles; Apollo Principal Holdings IV, L.P. and
each of its affiliated carry and co-invest vehicles; Apollo Principal Holdings
V, L.P. and each of its affiliated carry and co-invest vehicles; Apollo
Principal Holdings VI, L.P. and each of its affiliated carry and co-invest
vehicles; Apollo Principal Holdings VII, L.P. and each of its affiliated carry
and co-invest vehicles; Apollo Principal Holdings VIII, L.P. and each of its
affiliated carry and co-invest vehicles; Apollo Principal Holdings IX, L.P. and
each of its affiliated carry and co-invest vehicles; Apollo Principal Holdings
X, L.P. and each of its affiliated carry and co-invest vehicles; Apollo
Principal Holdings XI, LLC and each of its affiliated carry and co-invest
vehicles; Apollo Principal Holdings XII, L.P. and each of its affiliated carry
and co-invest vehicles; AMH Holdings (Cayman), L.P. and each of its affiliated
carry and co-invest vehicles; Apollo Management Holdings, L.P. and each of its
affiliated carry and co-invest vehicles
















































19500135.1 A4565.149646



